Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 19, 2007 Registration No. 333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BANNER CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1691604 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Albert H. Marshall, Vice President Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 (509) 527-3636 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Nicholas G. Demmo, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, New York 10019 Telephone: (212) 403-1000 Facsimile: (212) 403-2000 Gordon E. Crim, Esq. Foster Pepper LLP nd Avenue, Suite 1800 Portland, Oregon 97204 Telephone: (503) 221-0607 Facsimile: (503) 221-1510 Approximate date of commencement of proposed sale to the public: As soon as practicable following the effectiveness of this Registration Statement and the effective time of the merger described herein. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price (1) Amount of registration fee (1) Common Stock, $.01 par value 1,773,494 N/A $18,799,345 $2,012 (1) Estimated solely for purposes of calculating the registration fee required by Section 6(b) of the Securities Act, and calculated pursuant to Rules 457(f)(2) and 457(f)(3) under the Securities Act, the proposed maximum aggregate offering price of the Registrants common stock was calculated based upon the book value of shares of F&M Bank common stock (the securities to be cancelled in the merger) as follows: (A) the book value of F&M Bank of $38,199,345 on February 28, 2007, less (B) the amount of cash paid by the Registrant in exchange for shares of F&M Bank common stock (which equals $19.4 million). The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this document is not complete and may be changed. We may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This document is not an offer to sell these securities, and we are not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. PRELIMINARYSUBJECT TO COMPLETIONDATED MARCH 19, 2007 [F&M BANK LOGO] MERGER PROPOSED  YOUR VOTE IS VERY IMPORTANT On December 11, 2006, we entered into a merger agreement with Banner Corporation (Banner) providing for the merger of F&M Bank into Banner Bank, a subsidiary of Banner. Before we can complete the merger, we must obtain the approval of the holders of two-thirds of the outstanding shares of F&M Bank, in addition to regulatory approvals and certain other conditions described in this proxy statement/prospectus of F&M Bank. We are sending you this document to ask you to vote in favor of approval of the merger agreement. If the merger is completed, F&M Bank shareholders will be entitled to receive, in exchange for each share of F&M Bank common stock they hold at the time of the merger, consideration equal to the pro rata share of (i) 1,773,494 shares of Banner common stock, plus (ii) $19.4 million in cash, subject to possible adjustments, as discussed in this proxy statement/prospectus. In addition, F&M Bank shareholders will be entitled to receive a special dividend paid in cash at a rate of $0.88 per share per year for that portion of 2007 prior to the time the merger is completed to be declared by the Board of F&M Bank immediately prior to the merger. The value of the stock portion of the merger consideration will fluctuate with the market price of Banner common stock, which trades on the Nasdaq Global Select Market (the Nasdaq) under the symbol BANR. As an example, based on the closing price of $[ ] of Banner common stock on the Nasdaq on [ ], 2007, and [ ] fully diluted F&M Bank common shares outstanding as of such date (which includes shares attributable to outstanding options), each share of F&M Bank common stock would be converted into the right to receive approximately $[ ] in cash and approximately [ ] shares of Banner common stock, having a total value of approximately $[ ]. As an additional example, based on the closing price of $44.59 of Banner common stock on the Nasdaq on December 11, 2006, and 2,086,374 F&M Bank common shares (including shares attributable to outstanding options) outstanding as of such date, each share of F&M Bank common stock would be converted into the right to receive approximately $9.30 in cash and approximately 0.8500 shares of Banner common stock, having a total value of $47.20. These examples do not include amounts attributable to the special dividend. Your vote is important. We cannot complete the merger of Banner Bank and F&M Bank unless F&M Bank shareholders approve the merger agreement. An abstention (or failure to vote) by an F&M Bank shareholder will have the same effect as voting against the merger. The special meeting of the shareholders of F&M Bank will be held [insert place, date, time]. The F&M Bank board of directors unanimously recommends that F&M Bank shareholders vote FOR approval of the merger agreement. This document gives you detailed information about the F&M Bank shareholder meeting and the proposed merger and includes a copy of the merger agreement. This document also provides important information regarding Banner. We urge you to read this document carefully, including Risk Factors beginning on page [ ] for a discussion of the risks relating to the merger. You also can obtain information about Banner from documents that it has filed with the Securities and Exchange Commission by following the instructions under Where You Can Find More Information. Whether or not you plan to attend the special meeting, to ensure your shares are represented at the meeting, please vote as soon as possible by completing and submitting the enclosed proxy card. [ INSERT GRAPHIC OF SIGNATURE ] John Wagner President and Chief Operating Officer F&M Bank Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the shares of common stock to be issued by Banner under this document or passed upon the adequacy or accuracy of this document. Any representation to the contrary is a criminal offense. This document is dated [ ], 2007, and is being first mailed to F&M Bank shareholders on or about [ ], 2007. NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [ ], 2007 To the Shareholders of F&M Bank: We will hold a special meeting of F&M Bank shareholders on [ ], 2007, at [ ], local time, at [ ] for the following purposes: 1. To consider and vote upon a proposal to approve the Agreement and Plan of Merger, dated as of December 11, 2006, among Banner Corporation, Banner Bank and F&M Bank, as it may be amended from time to time a copy of which is attached as Annex A to the accompanying proxy statement/prospectus, pursuant to which F&M Bank will merge with and into Banner Bank; 2. To vote upon an adjournment or postponement of the F&M Bank special meeting, if necessary, to solicit additional proxies. Only holders of record of F&M Bank common stock at the close of business on [ ], 2007 are entitled to notice of, and to vote at, the F&M Bank special meeting or any adjournments or postponements of the F&M Bank special meeting. To ensure your representation at the F&M Bank special meeting, please complete and promptly mail your proxy card in the return envelope enclosed. This will not prevent you from attending the meeting or voting in person, but will help to secure a quorum and avoid added solicitation costs. Your proxy may be revoked at any time before it is voted. Please review the proxy statement/prospectus accompanying this notice for more complete information regarding the merger and the F&M Bank special meeting. F&M Bank shareholders have a right to dissent from the merger and obtain payment of the fair value of their F&M Bank shares under Washington law. A copy of the applicable Washington statutory provisions regarding dissenters rights is attached as Annex C to the accompanying proxy statement/prospectus. For details on you dissenters rights and applicable procedures, please see the discussion Dissenters Rights beginning on page []. The board of directors of F&M Bank unanimously recommends that F&M Bank shareholders vote FOR the proposal to approve and adopt the merger agreement. By Order of the Board of Directors, [ name ] [ title ] Spokane Valley, Washington [ ], 2007 ADDITIONAL INFORMATION This document incorporates important business and financial information about Banner Corporation from documents filed with the Securities and Exchange Commission, which in this document we refer to as the SEC, that are not included in or delivered with this document. Banner will provide you with copies of this information relating to Banner, without charge, upon written or oral request to: Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 Attention: Investor Relations Telephone: (509) 527-3636 In order to receive timely delivery of the documents in advance of the special meeting, you must request the information no later than [ ], 2007. You may also obtain the documents filed by Banner with the SEC at the SECs website, www.sec.gov, and you may obtain certain of these documents at Banners website, www.bannerbank.com, by selecting BANR SEC Filings. Information contained on the Banner website is expressly not incorporated by reference into this document. You should rely only on the information contained in or incorporated by reference into this document to vote on the proposals to F&M Banks shareholders in connection with the merger. No one has been authorized to provide you with information that is different from that contained in, or incorporated by reference into, this document. This document is dated [ ], 2007. You should not assume that the information contained in, or incorporated by reference into, this document is accurate as of any date other than that date. Neither our mailing of this document to F&M Bank shareholders nor the issuance by Banner of common stock in connection with the merger will create any implication to the contrary. This document does not constitute an offer to sell, or a solicitation of an offer to buy, any securities, or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this document regarding Banner has been provided by Banner and information contained in this document regarding F&M Bank has been provided by F&M Bank. TABLE OF CONTENTS Questions and Answers About the Merger 1 Summary 4 Risk Factors 14 Forward-Looking Statements 17 The Special Meeting of F&M Bank Shareholders 19 General 19 Record Date and Voting 19 Vote Required 20 Revocability of Proxies 20 Solicitation of Proxies 21 The Merger 22 Background of the Merger 22 Banners Reasons for the Merger 24 F&M Banks Reasons for the Merger; Recommendation of F&M Banks Board of Directors 24 Opinion of F&M Banks Financial Advisor 26 Interests of F&M Banks Executive Officers and Directors in the Merger 30 Listing of Banner Common Stock on the Nasdaq 32 Dissenters Rights 32 Accounting Treatment 34 Regulatory Approvals 34 Federal Deposit Insurance Corporation 34 Other Notices and Approvals 35 Material U.S. Federal Income Tax Consequences of the Merger 36 Tax Consequences of the Merger Generally 37 Tax Basis and Holding Period 38 Cash Received Instead of a Fractional Share of Banner Common Stock 38 Information Reporting and Backup Withholding 39 Reporting Requirements 39 The Merger Agreement 40 The Merger 40 Effective Time and Completion of the Merger 40 Board of Directors of Banner After the Merger 40 Consideration to Be Received in the Merger 41 Stock Options and Other Stock-Based Awards 41 Conversion of Shares; Exchange of Certificates 42 Representations and Warranties 43 Conduct of Business Pending the Merger 45 Reasonable Best Efforts 47 No Solicitation of Alternative Transactions 48 Employee Matters 49 Indemnification and Insurance 50 Conditions to Complete the Merger 50 Termination of the Merger Agreement 51 Amendment, Waiver and Extension of the Merger Agreement 54 -i- Fees and Expenses 54 Restrictions on Resales by Affiliates 54 The Companies 56 Banner Corporation 56 F&M Bank 56 Shares Owned by Directors, Executive Officers and Certain Beneficial Owners 60 Market Price and Dividend Data 62 Banner 62 F&M Bank 62 Comparative Rights of Banner and F&M Bank Shareholders 64 Legal Matters 69 Experts 69 Other Matters 69 Where You Can Find More Information 69 Agreement and Plan of Merger, dated as of December 11, 2006, among Banner Corporation, Banner Bank and F&M Bank, as amended by Amendment No. 1 to the Agreement and Plan of Merger, dated as of March 19, 2007 Annex A Opinion of McAdams Wright Ragen, Inc., dated December 11, 2006 Annex B Copy of Section 30.49.090 of the Revised Code of Washington Annex C -ii- QUESTIONS AND ANSWERS ABOUT THE MERGER Q: What matters will be considered at the F&M Bank shareholder meeting? A: At the special shareholders meeting, F&M Bank shareholders will be asked to vote in favor of approving the merger agreement. Under the terms of the merger agreement, F&M Bank will merge into Banner Bank and F&M Bank shareholders will become shareholders of Banner. No other matters are expected to be considered at the meeting. Q: What will I receive in the merger? A: For each share of F&M Bank common stock which you own, you will receive a pro rata share (based on the number of F&M Bank shares outstanding) of (i) 1,733,494 shares of Banner common stock and (ii) $19.4 million in cash. Assuming [] shares of F&M Bank common stock outstanding and a Banner common stock value of [] per share, you would receive consideration with a value equal to $[]. In addition, you will be entitled to receive a special dividend as of the effective date of the merger at a rate of $0.88 per year for each share of F&M Bank common stock, pro rated to that portion of the calendar year 2007 between January 1, 2007 and the date of completion of the merger. Q: Why is my vote important? A: The merger agreement must be approved by the holders of two-thirds of the outstanding shares of F&M Bank common stock. Accordingly, if an F&M Bank shareholder abstains or fails to vote, that will have the same effect as a vote against the merger. Q: What do I need to do now in order to vote? A: After you have carefully read this document, please complete, sign and date the enclosed proxy card or voting instruction card and return it in the postage-paid envelope as soon as possible so that your shares will be represented and voted at the F&M Bank special meeting. Q: When and where is the shareholders meeting? A: The F&M Bank special shareholders meeting will take place at [ ] on [ ], 2007 at [ ]. Q: Should I send in my F&M Bank stock certificates with my proxy card? A: No. Please DO NOT send your F&M Bank stock certificates with your proxy card. Shortly after the merger is completed you will receive a letter of transmittal with instructions, which you should carefully review and follow, regarding how to surrender your F&M Bank stock certificates in exchange for the merger consideration. Q: How do I vote my shares if my shares are held in street name? A: You should contact your broker. Your broker will give you directions on how to instruct the broker to vote your shares. Your broker will not vote your shares unless the broker receives appropriate instructions from you. An abstention or a failure to vote will have the same effect as a vote AGAINST approval of the merger agreement. You should therefore provide your broker with instructions as to how to vote your shares. Q: If I hold shares of F&M Bank common stock through my F&M Bank 401(k) Profit Sharing Plan, will I be allowed to vote these shares on the merger? A: Yes. If you participate in the 401(k) Profit Sharing Plan, you may vote the number of F&M Bank shares in your account on the record date by following the instructions that are being provided to F&M Bank 401(k) Profit Sharing Plan participants separately. The trustee will vote your shares in accordance with your instructions, if you meet the deadline for submitting your vote. This deadline may be earlier than the deadline generally applicable to F&M Bank shareholders. If you do not send instructions, the trustee will vote the shares credited to your account in the same proportion as those shares for which the trustee did receive voting instructions. Q: What if I want to change my vote after I have delivered my proxy card? A: You may change your vote at any time before your proxy is voted at the shareholder meeting. If you are the record holder of your shares, you can do this in any of the three following ways: by sending a written revocation to the secretary of F&M Bank in time to be received before the special meeting of shareholders stating that you would like to revoke your proxy; by properly completing another proxy card that is dated later than the original proxy and returning it in time to be received before the special meeting of shareholders; or by voting in person at the special meeting of shareholders if your shares of F&M Bank common stock are registered in your name, rather than in the name of a broker. If you hold your shares in street name, you should contact your broker or bank to give it instructions to change your vote. If your shares are held in the 401(k) Profit Sharing Plan, you must follow instructions from the plan trustee to change your vote. Q: Are F&M Bank shareholders entitled to dissenters rights? A: Holders of F&M Bank common stock have the right to dissent from the merger and to receive payment in cash for the value of their shares of F&M Bank common stock. The value of the shares of F&M Bank common stock of dissenting shareholders may be more than, less than or equal to the value of the merger consideration. If you are an F&M Bank shareholder seeking to preserve your statutory dissenters rights, you must carefully follow the procedures described in the section entitled The MergerDissenters Rights -2- on pages [] and prescribed by Section 30.49.090 of the Revised Code of Washington, a copy of which is reprinted in its entirety and attached to this document as Annex C. Your failure to comply precisely with all procedures required by Washington law may result in the loss of your dissenters rights. Q: Whom can I call with questions about the shareholder meeting or the merger? A: If you have questions about the merger or the F&M Bank special meeting of shareholders or you need additional copies of this document, or if you have questions about the process for voting or if you need a replacement proxy card, you should contact: F&M Bank 25 North Mullan Road, Suite 303 Spokane Valley, Washington 99206 Attention: John Wagner, President Telephone: (509) 892-4528 -3- SUMMARY This summary highlights selected information from this document and may not contain all of the information that is important to you. You should carefully read this entire document and the other documents to which this document refers to fully understand the merger. See Where You Can Find More Information on page []. Most items in this summary include a page reference directing you to a more complete description of those items. F&M Bank Will Merge into Banner Bank (see pages [ ]-[ ]) We propose a merger of F&M Bank into Banner Bank. As a result, Banner Bank would continue as the resulting bank, and the existence of F&M Bank would cease. Information About Banner and F&M Bank (see pages []). Banner Corporation 10 South First Avenue Walla Walla, Washington 99363 (509) 527-3636 Banner is a bank holding company headquartered in Walla Walla, Washington, that engages in a general banking business primarily through its banking subsidiary, Banner Bank. Banner Bank is a Washington-chartered, commercial bank that engages in a general banking business through 62 branch office and 12 loan offices in 24 counties in Washington, Oregon, and Idaho. Banner Bank provides a variety of banking products and services for both business and individual customers. Deposits of Banner Bank are insured by the FDIC. As of December 31, 2006, Banner had total assets of approximately $3.5 billion, total net loans of approximately $2.9 billion, total deposits of approximately $2.8 billion and approximately $250 million in shareholders equity. Banners common stock trades on the Nasdaq Global Select Market under the symbol BANR. F&M Bank 25 North Mullan Road, Suite 303 Spokane Valley, Washington 99206 F&M Bank is a Washington state-chartered bank and member of the Federal Reserve system, headquartered in Spokane Valley, Washington. The bank has 13 branches offices in and around Spokane, Washington. As of December 31, 2006, F&M Bank had total assets of approximately $415 million, total net loans of approximately $366 million, total deposits of approximately $340 million and approximately $37.8 million in shareholders equity. Deposits of F&M Bank are insured by the FDIC. F&M Bank Shareholders Will Receive Cash and Shares of Banner Common Stock in the Merger (see pages [ ]-[ ]) If the merger is completed, Banner will deliver 1,773,494 shares of Banner common stock and $19.4 million in cash to F&M Bank shareholders, who will be entitled to receive their -4- pro rata share of this aggregate consideration in exchange for their shares of F&M Bank common stock. The number of shares or the amount of cash consideration could vary if the price of Banner stock rises above or falls below certain thresholds. See The Merger AgreementTermination of the Merger AgreementGeneral. Except as described above, the value of the merger consideration will fluctuate with the market price of Banner common stock. As an example, based on the closing price of $[ ] of Banner common stock on the Nasdaq on [ ], 2007, and [ ] F&M Bank common shares outstanding as of such date, each share of F&M Bank common stock would be converted into the right to receive approximately $[ ] in cash and approximately [ ] shares of Banner common stock, having a market value of approximately $[ ]. In addition, F&M Bank shareholders will be entitled to receive a prorated annual dividend paid in cash at a rate of $0.88 per share of F&M Bank common stock per year for that portion of 2007 prior to the time the merger is completed. See The Merger AgreementConsideration to Be Received in the Merger. What Holders of F&M Bank Stock Options and Other Equity-Based Awards Will Receive (see page [ ]) All outstanding options to acquire F&M Bank common stock are currently exercisable. When we complete the merger, options that remain outstanding and unexercised will automatically be cancelled and the holders will not have any further rights with respect to such options. Each F&M Bank restricted share outstanding immediately before completing the merger will be converted into the right to receive the merger consideration, with any Banner shares issued being subject to the same vesting provisions applicable to the F&M Bank restricted shares. The Merger Has Been Structured to Be Generally Tax-Free to Holders of F&M Bank Common Stock to the Extent They Receive Banner Common Stock (see pages []) The exchange by U.S. holders of F&M Bank common stock for Banner common stock has been structured to be generally tax free for U.S. federal income tax purposes, except that: U.S. holders of F&M Bank common stock generally will recognize gain, but not loss, to the extent of the cash received; and U.S. holders of F&M Bank common stock generally will recognize gain or loss with respect to cash received instead of fractional shares of Banner common stock that such holders would otherwise be entitled to receive. For further information, please refer to The MergerMaterial U.S. Federal Income Tax Consequences of the Merger. -5- Dividend Policy of Banner (see page []) The holders of Banner common stock receive dividends if and when declared by the Banner board of directors out of legally available funds. Banner declared quarterly cash dividends of $0.19 per share of common stock for the fourth quarter of 2006 and $0.18 for each of the first three quarters of 2006. Following the completion of the merger, Banner expects to continue paying quarterly cash dividends on a basis consistent with past practice. However, the declaration and payment of dividends will depend upon business conditions, operating results, capital and reserve requirements and consideration by the Banner board of directors of other relevant factors. Prior to completion of the merger, F&M Bank shareholders will not receive any regular dividends declared and paid by Banner. See The Merger AgreementConversion of Shares; Exchange of CertificatesDividends and Distributions. F&M Banks Financial Advisor Has Provided an Opinion as to the Fairness of the Merger Consideration, from a Financial Point of View, to F&M Banks Shareholders (see pages []) McAdams Wright Ragen, Inc. or McAdams Wright has provided an opinion to the F&M Bank board of directors, dated as of December 11, 2006, that, as of that date, and subject to and based upon the qualifications and assumptions set forth in its opinion, the consideration to be received by the holders of F&M Bank common stock in the merger was fair, from a financial point of view, to such shareholders. We have attached to this document the full text of McAdams Wrights opinion as Annex B, which sets forth, among other things, the assumptions made, procedures followed, matters considered and limitations on the review undertaken by McAdams Wright in connection with its opinion. We urge you to read the opinion in its entirety. The opinion of McAdams Wright is addressed to the board of directors of F&M Bank and is among many factors considered by the board in deciding to approve the merger agreement and the transactions contemplated by the merger agreement, is directed only to the consideration to be paid in the merger and does not constitute a recommendation to any shareholder as to how that shareholder should vote on the merger agreement. Pursuant to an engagement letter between F&M Bank and McAdams Wright, F&M Bank has agreed to pay McAdams Wright a fee, a substantial portion of which is payable only upon completion of the merger. F&M Banks Board of Directors Recommends that F&M Bank Shareholders Vote FOR Approval and Adoption of the Merger Agreement (see page [ ]) F&M Banks board of directors has unanimously determined that the merger and the merger agreement are advisable to, and in the best interests of, F&M Bank shareholders and unanimously recommends that F&M Bank shareholders vote FOR the proposal to approve the merger agreement. In reaching its decision to approve the merger agreement, F&M Banks board of directors consulted with certain of its senior management and with its legal and financial advisors and also considered the factors described under The MergerF&M Banks Reasons for the Merger; Recommendation of F&M Banks Board of Directors. -6- Interests of F&M Bank Executive Officers and Directors in the Merger (see pages [ ]- [ ]) In considering the information contained in this document, you should be aware that F&M Banks executive officers and directors have interests in the merger that may be different from, or in addition to, the interests of F&M Bank shareholders. These additional interests include change in control payment rights, employment considerations, and indemnification rights. These additional interests of F&M Banks executive officers and directors may create potential conflicts of interest and cause some of these persons to view the proposed transaction differently than you may view it as a shareholder. F&M Banks board of directors was aware of these interests and considered them, among other matters, in approving the merger agreement. For information concerning these interests, please see the discussion under the caption The MergerInterests of F&M Bank Executive Officers and Directors in the Merger. Board of Directors after the Merger (see page [ ]) Upon completion of the merger, Banner will increase the size of its board of directors by one and appoint David A. Klaue, Chairman of F&M Banks board of directors, to the Banner board of directors. In addition, Banner has agreed to appoint John R. Layman, a director of F&M Bank, to fill the first vacancy on the Banner board of directors created by the retirement, resignation, disability, death or removal of, or the failure to stand for reelection of an existing Banner director after the completion of the merger. The board arrangements are described under The Merger AgreementBoard of Directors of the Surviving Corporation. Non-Solicitation (see pages [ ]-[ ]) F&M Bank has agreed that it will not solicit or encourage any inquiries or proposals regarding any acquisition proposals by third parties. However, F&M Bank may respond to unsolicited proposals in certain circumstances if required by its directors fiduciary duties. Upon receiving any such proposal, F&M Bank must promptly notify Banner. Conditions to Completion of the Merger (see pages [ ]-[ ]) Each of Banners and F&M Banks obligations to complete the merger is subject to the satisfaction or waiver of a number of mutual conditions including: the approval of the merger agreement by F&M Bank shareholders; and the absence of any statute, regulation, rule, decree, injunction or other order in effect by any court or other governmental entity that prohibits completion of the transactions contemplated by the merger agreement. Each of Banners and F&M Banks obligations to complete the merger is also separately subject to the satisfaction or waiver of a number of conditions including: -7- the receipt by the party of a legal opinion from Wachtell, Lipton, Rosen & Katz to the effect that the merger will be treated as a reorganization for U.S. federal income tax purposes; the receipt and effectiveness of all regulatory approvals, registrations and consents, and the expiration of all waiting periods required to complete the merger; and the other companys representations and warranties in the merger agreement being true and correct, subject to the materiality standards contained in the merger agreement, and the performance by the other party in all material respects of its obligations under the merger agreement. Banners obligation to complete the merger is further subject to the condition that the regulatory approvals received in connection with the completion of the merger not include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on F&M Bank or Banner, with materiality being measured on a scale relative to F&M Bank. Termination of the Merger Agreement (see page []) Banner and F&M Bank may mutually agree at any time to terminate the merger agreement without completing the merger, even if shareholders have approved the merger. Also, either of Banner or F&M Bank can terminate the merger agreement in various circumstances, including the following: if a governmental entity which must grant a regulatory approval as a condition to the merger denies approval of the merger or any governmental entity has issued an order prohibiting the merger and such action has become final and non- appealable; if the merger is not completed by July 31, 2007 (other than because of a breach of the merger agreement caused by the party seeking termination); if the other party breaches the merger agreement in a way that would entitle the party seeking to terminate the agreement not to consummate the merger, subject to the right of the breaching party to cure the breach within 45 days following written notice (unless it is not possible due to the nature or timing of the breach for the breaching party to cure the breach); or if the approval of the merger agreement by F&M Bank shareholders is not obtained. Banner may also terminate the merger agreement: if F&M Bank has materially breached its non-solicitation obligations described under The Merger AgreementNo Solicitation of Alternative Transactions; -8- if F&M Banks board has failed to recommend in the proxy statement the approval of the merger agreement by its shareholders, recommended any alternative transaction proposals with third parties or failed to call a meeting of its shareholders; or if the twenty-day average closing price of Banner common stock exceeds $49.71 (subject to F&M Banks right to accept a reduction in the merger consideration and thereby prevent such termination as described under The Merger AgreementTermination of the Merger Agreement). F&M Bank may also terminate the merger agreement if the twenty-day average closing price of Banner common stock is less than $33.27 and underperforms a peer-group index by more than 18.66% (subject to Banners right to increase the merger consideration and thereby prevent such termination as described under The Merger AgreementTermination of the Merger Agreement). Dissenters Rights (see pages [ ]) Under Washington law, any F&M Bank shareholder may dissent from the merger and receive the value of his or her shares of F&M Bank common stock in cash if such shareholder follows the procedures described in Annex C, and summarized at pages [ ] of this document. F&M Bank Will Hold its Special Meeting on [ ], 2007 (see page [ ]) The F&M Bank special meeting will be held at [ ], on [] at [ ] a.m., local time. At the special meeting, F&M Bank shareholders will be asked: to approve the merger agreement; and to vote upon an adjournment or postponement of the F&M Bank special meeting, if necessary, to solicit additional proxies. You are entitled to vote at the F&M Bank special meeting if you owned F&M Bank common stock at the close of business on [ ], 2007. On that date, there were [ ] shares of F&M Bank common stock outstanding and entitled to vote, approximately [ ]% of which were owned and entitled to be voted by F&M Bank directors and executive officers and their affiliates. You are entitled to cast one vote for each share of F&M Bank common stock you owned on that date. In order to approve the merger agreement, the holders of two-thirds of the outstanding shares of F&M Bank common stock entitled to vote must vote in favor of doing so. F&M Banks Directors Have Agreed to Vote in Favor of the Merger (page [ ]) In consideration of Banner agreeing to enter into the merger agreement, each of the members of our board of directors agreed to vote their shares of F&M Bank common stock in favor of the merger agreement and against any competing acquisition transaction. The shares subject to these support agreements represent approximately [ ]% of the outstanding shares of F&M Bank common stock as of the record date. -9- Regulatory Approvals Required for the Merger (see pages [ ]) Completion of the transactions contemplated by the merger agreement is subject to various regulatory approvals, including approval from the Federal Deposit Insurance Corporation. Banner and F&M Bank have completed, or will complete, filing all of the required applications and notices with regulatory authorities. Although we do not know of any reason why we would not be able to obtain the necessary regulatory approvals in a timely manner, we cannot be certain when or if we will receive these approvals. COMPARATIVE PER SHARE MARKET PRICE INFORMATION Banner common stock trades on the Nasdaq under the symbol BANR. The following table presents the closing sale prices of Banner common stock on December 11, 2006, the last trading day before we announced the merger agreement and [ ], 2007, the last practicable trading day prior to mailing this document. The table also presents the equivalent value of the merger consideration per share of F&M Bank common stock on those dates, assuming 2,086,374 and [ ] shares, respectively, of F&M Bank common stock outstanding as of such dates. Banner Equivalent Date Closing Price Per Share Value December 11, 2006 $ 44.59 $ 47.20 [ ], 2007 $ $ The market price of Banner common stock will fluctuate prior to the merger. You should obtain current stock price quotations for Banner common stock. -10- SELECTED HISTORICAL FINANCIAL DATA Selected Consolidated Historical Data of Banner Set forth below are highlights from Banners consolidated financial data as of and for the years ended December 31, 2002 through 2006. You should read this information in conjunction with Banners consolidated financial statements and related notes included in Banners Annual Report on Form 10-K for the year ended December 31, 2006, which is incorporated by reference in this document and from which this information is derived. See Where You Can Find More Information on page [ ]. BannerSummary of Consolidated Financial Data At or For the Years Ended December 31 Period End Balances (in thousands) Total assets $ 3,495,566 $ 3,040,555 $ 2,897,067 $ 2,635,313 $ 2,263,172 Loans receivable, net 2,930,455 2,408,833 2,063,238 1,700,865 1,546,927 Cash and securities 347,410 427,681 649,516 779,472 567,385 Deposits 2,794,592 2,323,313 1,925,909 1,670,940 1,497,778 Borrowings 404,330 459,821 723,842 738,699 546,945 Stockholders equity 250,227 221,665 215,220 202,800 190,377 Shares outstanding excluding unearned, restricted shares held in ESOP 12,074 11,782 11,482 11,039 10,791 Operating Data (in thousands) Interest income 243,019 $ 190,160 $ 156,230 $ 140,441 $ 144,276 Interest expense 116,114 81,377 59,915 59,848 65,969 Net interest income 126,905 108,783 96,315 80,593 78,307 Provision for loan losses 5,500 4,903 5,644 7,300 21,000 Net interest income after provision for loan losses 121,405 103,880 90,671 73,293 57,307 Mortgage banking operations 5,824 5,647 5,522 9,447 6,695 Gain (loss) on sale of securities 65 (7,302) 141 63 27 Other operating income 14,686 12,199 11,305 10,071 9,155 Insurance recovery, net proceeds (5,350) - FHLB prepayment penalties - 6,077 - - - Other operating expenses 99,731 91,471 79,714 69,876 60,445 Income before provision for income taxes 47,599 16,876 27,925 22,998 12,739 Provision for income taxes 15,436 4,432 8,585 6,891 3,479 Net income $ 32,163 $ 12,444 $ 19,340 $ 16,107 $ 9,260 At or for the Years Ended December 31 Per Share Data Net income: Basic 2.70 $ 1.08 $ 1.74 $ 1.49 $ 0.85 Diluted 2.63 1.04 1.65 1.44 0.82 Stockholders equity 20.72 18.81 18.74 18.37 17.64 Cash dividends 0.73 0.69 0.65 0.61 0.6 Dividend payout ratio (basic) 27.04% 63.89% 37.36% 40.94% 70.59% Dividend payout ratio (diluted) 27.76% 66.35% 39.39% 42.36% 73.17% -11- At or for the Years Ended December 31 Key Financial Ratios Performance Ratios: Return on average assets 0.97% 0.41% 0.70% 0.66% 0.43% Return on average equity 13.54 5.62 9.22 8.21 4.71 Average equity to average assets 7.20 7.26 7.62 8.03 9.13 Interest rate spread 3.97 3.72 3.65 3.47 3.8 Net interest margin 4.08 3.79 3.71 3.53 3.91 Non-interest income to average assets 0.62 0.35 0.62 0.8 0.74 Non-interest expense to average assets 2.86 3.20 2.90 2.86 2.81 Efficiency ratio 64.00 81.75 70.37 69.75 64.18 Average interest-earning assets to interest-bearing liabilities 102.81 102.66 102.92 102.31 103.14 Asset Quality Ratios: Allowance for loan losses as a percent of total loans at end of period 1.20 1.27 1.41 1.51 1.69 Net charge-offs as a percent of average outstanding loans during the period 0.03 0.16 0.11 0.47 0.78 Non-performing assets as a percent of total assets 0.43 0.36 1.20 1.20 1.86 Ratio of allowance for loan losses to non-performing loans 2.53 2.96 1.86 0.92 0.74 Consolidated Capital Ratios: Total capital to risk-weighted assets 11.80 12.29 12.24 12.77 12.96 Tier 1 capital to risk-weighted assets 9.53 10.17 10.94 11.48 11.66 Tier 1 leverage capital to average assets 8.76 8.59 8.93 8.73 8.77 (1) Includes securities available for sale and held to maturity. (2) Calculated using shares outstanding excluding unearned restricted shares held in ESOP. (3) Net income divided by average assets. (4) Net income divided by average equity. (5) Difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest income before provision for loan losses as a percent of average interest-earning assets. (7) Other operating expenses divided by the total of net interest income before loan losses and other operating income (noninterest income). (8) Non-performing loans consist of nonaccrual and 90 days past due loans. -12- Selected Consolidated Historical Data of F&M Bank Set forth below are highlights from F&M Banks consolidated financial data as of and for the years ended December 31, 2002 through 2006. F&M BankSummary of Consolidated Financial Data For the Years Ended December 31, Operating Results (in thousands) Interest income $ 27,497 $ 20,503 $ 17,499 $ 17,133 $ 17,427 Interest expense 10,850 6,161 4,108 3,853 4,633 Net interest income 16,647 14,342 13,391 13,280 12,794 Provision for loan and lease losses 774 563 452 119 970 Noninterest income 4,083 3,928 2,981 3,779 3,449 Noninterest expense 14,776 13,276 12,317 10,887 9,880 Merger expense 422 - Income before income taxes 4,758 4,431 3,603 6,053 5,393 Provision for income taxes 1,569 1,334 1,041 1,671 1,718 Net income $3,189 $3,097 $2,562 $4,382 $3,675 Per Share Data Earnings per weighted average common share Basic** $ 1.57 $ 1.53 $ 1.37 $ 2.36 $ 2.17 Diluted** $ 1.53 $ 1.49 $ 1.34 $ 2.32 $ 2.16 Cash dividends declared per common share** $ 0.88 $ 0.80 $ 0.80 $ 0.80 $ 0.75 Dividend payout ratio 56.16% 52.49% 58.06% 33.89% 34.48% Book value per common share at end of period** $ 18.47 $ 17.77 $ 17.12 $ 16.13 $ 14.61 Financial Ratios Return on average equity 8.38% 8.56% 8.15% 14.96% 15.06% Return on average assets 0.82% 0.90% 0.81% 1.52% 1.44% Net interest margin* 4.62% 4.56% 4.65% 5.00% 5.33% Balance Sheet Data at Period End Loans and leases $ 370,279 $ 312,901 $ 269,866 $ 264,790 $ 234,731 Allowance for loan and lease losses $ 3,704 $ 3,130 $ 2,699 $ 2,648 $ 2,370 Allowance as percentage of loans 1.00% 1.00% 1.00% 1.00% 1.01% Total assets $ 415,002 $ 360,973 $ 324,598 $ 304,189 $ 273,564 Total deposits $ 339,976 $ 303,899 $ 285,028 $ 269,212 $ 242,657 Junior subordinated debentures $ - $ - $ - $ - $ - Long term debt $ 2,768 $ 1,454 $ 709 $ 325 $ 108 Total shareholders' equity $ 37,759 $ 36,102 $ 34,681 $ 29,934 $ 27,113 Weighted average shares  basic** 2,030,033 2,027,110 1,867,495 1,856,438 1,693,489 Weighted average shares  diluted** 2,079,491 2,075,950 1,908,466 1,886,067 1,704,063 Average equity 38,045 36,151 31,443 29,300 24,398 Average assets 390,057 343,158 315,158 287,399 255,962 Average earning assets 357,969 312,744 286,737 266,049 240,687 Shares at Period End** 2,043,799 2,031,427 2,025,620 1,856,450 1,856,110 * Fully tax-equivalent basis. ** Adjusted 2004 and earlier numbers for the 10 for 1 stock split, for consistency in the presentation. -13- RISK FACTORS In addition to the risk factors and other information concerning Banner, its financial condition and operations, contained in or incorporated by reference into this document, including Banners Annual Report on Form 10-K for the fiscal year ended December 31, 2006, and the matters addressed under the heading Forward-Looking Statements beginning on page [ ] of this document, you should carefully consider the following risk factors in deciding how to vote your shares at the F&M special meeting. Because the Market Price of Banner Common Stock Will Fluctuate, F&M Bank Shareholders Cannot Be Sure of the Value of the Merger Consideration They Will Receive. Upon completion of the merger, each share of F&M Bank common stock will be converted into the right to receive merger consideration consisting of shares of Banner common stock and cash. Stock price changes may result from a variety of factors, including general market and economic conditions, changes in Banners businesses, operations and prospects, and regulatory considerations. Any change in the market price of Banner common stock prior to completion of the merger will affect the value of the merger consideration that F&M Bank shareholders will receive. Accordingly, at the time of the F&M Bank special meeting, F&M Bank shareholders will not necessarily know or be able to calculate the value of the consideration they would receive upon completion of the merger. In addition, the timing of closing the merger will affect the amount of the special dividend you will receive when the merger is completed. Failure To Realize the Anticipated Benefits of the Merger or to Effectively Integrate Banner Bank and F&M Bank Could Adversely Affect the Market Price of Banner Common Stock. The success of the merger will depend, in part, on Banners ability to realize cost and revenue synergies and other benefits from combining the businesses of Banner and F&M Bank. Banner may fail to realize some or all of the anticipated benefits of the transaction in the amounts and times projected for a number of reasons, including that the integration may take longer than anticipated, be more costly than anticipated or have unanticipated adverse results relating to F&M Banks or Banners existing businesses or customer base. Any such failure could have a material adverse effect on the value of Banner common stock. Banner and F&M Bank have operated and, until the completion of the merger, will continue to operate, independently. It is possible that the integration process could result in the loss of key employees, the disruption of each companys ongoing businesses or inconsistencies in standards, controls, procedures and policies that adversely affect our ability to maintain relationships with clients, customers, depositors and employees or to achieve the anticipated benefits of the merger. Integration efforts between the two companies will also divert management attention and resources. These integration matters could have an adverse effect on each of Banner and F&M Bank during the transition period and on the combined company following completion of the merger. These integration matters, as well as other changes unrelated to the merger that may occur in the business of Banner and F&M Bank during the period between now and the completion of the merger, could have an adverse effect on each of -14- Banner and F&M Bank during the transition period and on the combined company and could result in lower than expected revenues or higher than expected costs following completion of the merger. Banner grows its business in part by acquiring from time to time other financial services companies, and these acquisitions present a number of risks and uncertainties related both to the acquisition transactions themselves and to the integration of the acquired businesses. Acquisitions of other financial services companies present risks to Banner other than those presented by the nature of the business acquired. In particular, acquisitions may be substantially more expensive to complete (including integration costs) and the anticipated benefits (including anticipated cost savings and strategic gains) may be significantly harder or take longer to achieve than expected. In some cases, acquisitions may involve entry into new businesses or new geographic or other markets where Banner does not have prior experience. As a regulated financial institution, Banners pursuit of attractive acquisition opportunities could be negatively impacted due to regulatory delays or other regulatory issues. The integration of the acquired business into Banners may result in additional future costs and expenses arising as a result of those issues. Banners pending acquisition of San Juan Financial Holding Company presents many of the risks and uncertainties related to acquisition transactions themselves and to the integration of the acquired businesses into Banner described above. The Merger Agreement Limits F&M Banks Ability to Pursue Alternatives to the Merger. The merger agreement contains provisions that limit F&M Banks ability to pursue alternative proposals to acquire all or a significant part of F&M Bank and obligate F&M Bank to pay a termination fee of $3 million to Banner if the merger agreement is terminated under specified circumstances. See The Merger AgreementNo Solicitation of Alternative Transactions and The Merger AgreementTermination of the Merger AgreementPayment of Termination Fee. In addition, each of the members of the F&M Bank board of directors entered into support agreements with Banner under which they agreed to vote, and gave Banner an irrevocable proxy to vote, their shares of F&M Bank common stock, representing approximately [ ]% of the voting power of F&M Bank common stock, in favor of the merger agreement and against any competing acquisition transaction. These provisions might discourage a potential competing acquiror from considering or proposing an acquisition that might result in F&M Banks shareholders obtaining a higher value for their shares than provided for in the merger agreement. F&M Bank Executive Officers and Directors Have Interests in the Merger that Are Different from, or in Addition to, the Interests of F&M Bank Shareholders. Executive officers of F&M Bank negotiated the terms of the merger agreement, and F&M Banks board of directors unanimously approved and recommended that F&M Banks shareholders vote to approve the merger agreement. In considering these facts and the other information contained in this document, you should be aware that F&M Banks executive officers and directors have interests in the merger that are different from, or in addition to, the -15- interests of F&M Banks shareholders. Please see The MergerInterests of F&M Bank Executive Officers and Directors in the Merger for further information about these interests. The Merger is Subject to Regulatory Approvals from Government Entities that May Impose Conditions that Could Have an Adverse Effect on Banner. Before the merger may be completed, various approvals or consents must be obtained from the Federal Deposit Insurance Corporation and other authorities in the United States. These governmental entities may impose conditions on the completion of the merger or require changes to the terms of the merger. Banner is not obligated to complete the merger if the regulatory approvals received in connection with the completion of the merger include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on F&M Bank or Banner, measured on a scale relative to F&M Bank, but Banner could choose to waive this condition. The Shares of Banner Common Stock to be Received by F&M Bank Shareholders as a Result of the Merger Will Have Different Rights from the Shares of F&M Bank Common Stock. Upon completion of the merger, F&M Bank shareholders will become Banner shareholders and their rights as shareholders will be governed by the articles of incorporation and by-laws of Banner. The rights associated with F&M Bank common stock are different from the rights associated with Banner common stock. See the section of this document titled Comparative Rights of Banner and F&M Bank Shareholders beginning on page [ ] for a discussion of the different rights associated with Banner common stock. -16- FORWARD-LOOKING STATEMENTS This document contains or incorporates by reference a number of forward-looking statements regarding the financial condition, results of operations, earnings outlook, and business prospects of Banner, F&M Bank and the potential combined company and may include statements for the period following the completion of the merger. You can find many of these statements by looking for words such as expects, projects, anticipates, believes, intends, estimates, strategy, plan, potential, possible and other similar expressions. The forward-looking statements involve certain risks and uncertainties. The ability of either Banner or F&M Bank to predict results or actual effects of its plans and strategies, or those of the combined company, is inherently uncertain. Accordingly, actual results may differ materially from those expressed in, or implied by, the forward-looking statements. Some of the factors that may cause actual results or earnings to differ materially from those contemplated by the forward-looking statements include, but are not limited to, those discussed under Risk Factors and those discussed in the filings of Banner that are incorporated herein by reference, as well as the following: those risks and uncertainties Banner discusses or identifies in its public filings with the SEC; the risk that the businesses of Banner and F&M Bank will not be integrated successfully or such integration may be more difficult, time-consuming or costly than expected; revenues following the merger may be lower than expected; competitive pressure among financial services companies increases significantly; general economic conditions are less favorable than expected; changes in the interest rate environment reduce interest margins and impact funding sources; changes in both companies businesses during the period between now and the completion of the merger may have adverse impacts on the combined company; changes in market rates and prices may adversely impact the value of financial products and assets; legislation or regulatory environments, requirements or changes adversely affect businesses in which either company is engaged; litigation liabilities, including costs, expenses, settlements and judgments, may adversely affect either company or its businesses; -17- deposit attrition, operating costs, customer loss and business disruption following the merger, including difficulties in maintaining relationships with employees, may be greater than expected; and the ability to obtain governmental approvals of the merger on the proposed terms and schedule. Because these forward-looking statements are subject to assumptions and uncertainties, actual results may differ materially from those expressed or implied by these forward-looking statements. You are cautioned not to place undue reliance on these statements, which speak only as of the date of this document or the date of any document incorporated by reference in this document. All subsequent written and oral forward-looking statements concerning the merger or other matters addressed in this document and attributable to Banner or F&M Bank or any person acting on their behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Except to the extent required by applicable law or regulation, Banner and F&M Bank undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date of this document or to reflect the occurrence of unanticipated events. -18- THE SPECIAL MEETING OF F&M BANK SHAREHOLDERS General This document is being furnished to F&M Bank shareholders in connection with the solicitation of proxies by the F&M Bank board of directors to be used at the special meeting of F&M Bank shareholders to be held on [ ] at [ ] a.m., local time, at [ ], and at any adjournment or postponement of that meeting. This document and the enclosed form of proxy are being sent to F&M Bank shareholders on or about [ ], 2007. Record Date and Voting Only holders of record of shares of F&M Bank common stock at the close of business [ ], 2007, the record date, will be entitled to vote at the F&M Bank special meeting and any adjournment or postponement of that meeting. At the close of business on the record date, there were [ ] shares of F&M Bank common stock outstanding, held by approximately [ ] holders of record. Each holder of shares of F&M Bank common stock outstanding on the record date will be entitled to one vote for each share held of record upon each matter properly submitted at the F&M Bank special meeting. In order for F&M Bank to satisfy its quorum requirements, the holders of at least a majority of the total number of outstanding shares of F&M Bank common stock entitled to vote at the meeting must be present. Your shares will be deemed to be represented at the meeting if you attend the meeting or if you submit a proxy card that is received at or prior to the meeting (and not revoked as described below). If you sign and timely return your proxy card, your shares will be voted in accordance with the instructions that you mark on your proxy card. If you execute your proxy but do not provide F&M Bank with any instructions, your shares will be voted FOR the approval of the merger agreement and FOR any adjournment or postponement of the F&M Bank special meeting that may be necessary to solicit additional proxies. If your shares are held in street name by your broker and you do not provide your broker with instructions on how to vote your shares, your broker will not be permitted to vote your shares, which will have the same effect as a vote against the approval of the merger agreement. You must contact your broker if you wish to change your vote or revoke your voting instructions. If shares are held for your account in the F&M Bank 401(k) Profit Sharing Plan, the Plans trustee will provide you with instructions for voting those shares. If you do not instruct the trustee on how to vote those shares, the trustee will vote your shares in the same proportion as the shares in the Plan for which voting instructions were received bear to the total shares held in the Plan. -19- Vote Required Approval of the merger requires the affirmative vote of the holders of two-thirds of the outstanding shares of F&M Bank common stock. Shares represented at the special meeting, in person or by proxy, will be counted as present for purposes of determining whether a quorum is present, whether or not such shares abstain from voting on the merger proposal. An abstention or a broker non-vote (shares held by a broker or other nominee who had not received voting instructions from the beneficial holder) will have the same effect as a vote against approval of the proposal. The required vote of F&M Bank shareholders on the merger agreement is based upon the number of outstanding shares of F&M Bank common stock, and not the number of shares that are actually voted. Accordingly, an abstention or failure to vote your shares at the F&M Bank special meeting will have the same effect as a vote AGAINST approval of the merger agreement. Approval of any proposal to adjourn or postpone the meeting, if necessary, for the purpose of soliciting additional proxies, may be obtained if more shares of F&M Bank common stock represented at the F&M Bank special meeting are voted in favor than voted against the proposal, whether or not a quorum is present. As of the record date: F&M Bank directors and executive officers and their affiliates owned and were entitled to vote approximately [ ] shares of F&M Bank common stock, representing approximately [ ]% of the outstanding shares of F&M Bank common stock. The directors have agreed to vote their shares of F&M Bank common stock, and we currently expect that each of the non-director officers will vote their shares of F&M Bank common stock, in favor of the merger. Banner directors and executive officers and their affiliates owned and were entitled to vote no shares of F&M Bank common stock. Banner owns no shares of F&M Bank common stock. For additional information on the beneficial ownership of F&M Bank common stock, see The CompaniesShares Owned by Directors, Executive Officers and Certain Beneficial Owners. Revocability of Proxies Attendance at the F&M Bank special shareholders meeting will not automatically revoke your proxy. If you are the record holder of your shares, you may revoke a proxy at any time prior to its exercise by: submitting a written revocation to F&M Banks President that is received prior to the meeting; submitting another proxy by mail that is dated later than the original proxy and that is received prior to the meeting; or -20- attending the F&M Bank special meeting and voting in person if your shares of F&M Bank common stock are registered in your name rather than in the name of a broker, bank or other nominee. If your shares are held by a broker or bank, you must follow the instructions on the form you receive from your broker or bank with respect to changing or revoking your proxy. If your shares are held in the F&M Bank 401(k) Profit Sharing Plan, you must follow the instructions of the Plan trustee to change your vote. Solicitation of Proxies In addition to solicitation by mail, directors, officers and employees of F&M Bank may solicit proxies for the F&M Bank special meeting from F&M Bank shareholders personally or by telephone and other electronic means. However, they will not be paid for soliciting such proxies. F&M Bank also will provide persons, firms, banks and corporations holding shares in their names or in the names of nominees, which in either case are beneficially owned by others, proxy material for transmittal to such beneficial owners and will reimburse such record owners for their expenses in taking such actions. Banner and F&M Bank will share equally the expenses incurred in connection with the printing and mailing of this document. -21- THE MERGER Background of the Merger The F&M Bank board of directors has periodically in recent years engaged with senior management in strategic reviews and considered the opportunities available to F&M to enhance its companys financial performance and business prospects. In connection with these reviews, the F&M board has discussed developments in the financial services industry, the competitive landscape and the ongoing consolidation in financial services. From time to time, the potential benefits and risks of business combinations with other financial institutions based on their lines of business, geographic locations and management and employee cultures have been considered. Banners board and senior management similarly evaluate the business climate and periodically consider combination transactions with third parties as possible strategies to maximize shareholder value. In the course of assisting F&M Bank in considering the various opportunities available to it to maximize shareholder value, a representative of McAdams Wright contacted Lloyd Baker, Executive Vice President and Chief Financial Officer of Banner, on behalf of F&M Bank. On July 27, 2006, Banner executed a confidentiality agreement with F&M Bank, and McAdams Wright, acting on behalf of F&M Bank, delivered to Banner confidential information regarding F&M Bank and discussed the strategic merits of a business combination of the two financial institutions. On August 23, 2006, D. Michael Jones, President and Chief Executive Officer of Banner, and Mr. Baker met with John Wagner, President and Chief Operating Officer of F&M Bank, and Richard E. Odegard, one of F&M Banks directors. At this meeting, the representatives of the two companies discussed the possibility of a transaction and the strategic, operational and financial rationales for a merger of their respective companies. Later that month, Banner submitted a preliminary indication of interest to F&M Bank. F&M Bank considered this indication in the context of the process of evaluating strategic opportunities for F&M Bank. After consultation with the F&M Bank board of directors, McAdams Wright continued to engage Banner in discussions regarding a possible transaction. On September 25, 2006, Banner submitted a revised proposal, subject to completion of due diligence, finalization of definitive documentation and board approval, to acquire F&M Bank for aggregate consideration consisting of $17.6 million in cash and 1,717,073 shares of Banner common stock, subject to certain other terms and conditions. During the subsequent five weeks, F&M Bank and Banner continued to negotiate the principal terms of the possible transaction and revise the initial proposal made by Banner. On October 31, 2006, Banner submitted a revised proposal, subject to completion of due diligence, finalization of definitive documentation and board approval, to acquire F&M Bank for an aggregate consideration consisting of $19.4 million in cash and 1,773,494 shares of Banner common stock, subject certain other terms and conditions. The F&M Bank board of directors met on [ ], 2006 for an update on the status of the discussions. After reviewing the discussions to date and consultation with its senior management and financial advisor, the F&M -22- Bank board of directors authorized F&M Bank management to continue to pursue the unique strategic opportunity presented by a combination of F&M Bank and Banner. Thereafter, F&M Bank and Banner began working with outside legal counsel to negotiate the terms of definitive documentation for a possible merger of the two companies. During early November, discussions between representatives of Banner and F&M Bank continued, and the executives of each company periodically updated their respective boards of directors on the status of the discussions. On November 17, 2006, the parties entered into a second confidentiality agreement. Thereafter, members of senior management of Banner and F&M Bank engaged in confidential mutual due diligence investigations. During this period, the two companies began assessing in greater detail the impact of a variety of possible cost savings and revenue synergies, as well as other anticipated benefits from combining the two companies. As the mutual due diligence continued through the remainder of November, each of Banner management and F&M Bank management periodically delivered updates on the progress of diligence and discussions to their respective boards of directors. During the same period, the parties, with the assistance of their outside counsel, engaged in negotiating the potential terms of the transaction documents. As a result of these discussions, the respective management teams of Banner and F&M Bank agreed to recommend to their respective boards of directors a merger of F&M Bank into Banner Bank on terms including aggregate consideration of $19.4 million in cash, 1,773,494 shares of Banner common stock and a prorated dividend payable to F&M Bank shareholders based on its expected annual 2006 dividend amount, and the board and other governance terms described under The Merger AgreementBoard of Directors of the Surviving Corporation. On December 8, 2006, the F&M board of directors reviewed the terms of the merger agreement in consultation with its legal counsel and received a presentation from legal counsel regarding exercising their fiduciary duties in considering the merger. The board also received an opinion as to the fairness of the transaction, from a financial point of view, to F&M Bank shareholders from McAdams Wright. The board also considered and approved entering into restated change in control agreements with certain officers on terms negotiated with Banner. On December 11, 2006, the F&M Bank board of directors again met to discuss the merger agreement and approved the agreement after determining that the proposed transaction was in the best interest of F&M Bank and its shareholders. In addition to execution of the merger agreement, each director executed a voting agreement, pursuant to which the director agreed to vote his shares in favor of the merger. Directors Dave Klaue, John R. Layman, and John G. Layman also agreed that for a five-year period following the merger, they would vote their Banner shares in accordance with the recommendations of the Banner board of directors, except with respect to certain extraordinary transactions, such as mergers, liquidations, or sales of substantially all of the assets. The Banner board of directors held a special meeting on December 11, 2006 and again discussed the contemplated merger. During this meeting, the Banner board of directors discussed and heard presentations from Banner management and Banners outside advisor, Sandler ONeill. Sandler ONeill reviewed with the Banner board of directors its financial -23- analysis of the merger consideration. Sandler ONeill then rendered to the Banner board of directors an oral opinion to the effect that, as of that date and based on and subject to various assumptions, matters considered and limitations described in the opinion, the merger consideration was fair, from a financial point of view, to Banner. This oral opinion was subsequently confirmed by delivery of a written opinion dated December 11, 2006. Following these discussions, and review and discussion among the members of the Banner board of directors, the Banner board of directors determined that proposed transaction was in the best interests of Banner and its shareholders, and the directors voted unanimously to approve the merger with F&M Bank. Following completion of the December 11 board meeting, the parties and their counsel finalized the merger agreement and related documentation. The merger agreement was subsequently executed and delivered on December 11, and the transaction was announced before the market opened on the morning of December 12, 2006 in a press release issued jointly by Banner and F&M Bank. Banners Reasons for the Merger The Banner board of directors has unanimously approved the merger agreement and believes that the merger joins two well-managed companies, providing strategic and financial benefits to Banner shareholders. In reaching this conclusion, the Banner board considered a number of factors, including, among other factors: the current environment in the financial services industry; its knowledge of each companys business, management team, financial condition and prospects; the potential financial impact of the merger on Banner; the impact of the transaction on Banners footprint in the Pacific Northwest; and the need to obtain shareholder and regulatory approvals in order to complete the transaction. F&M Banks Reasons for the Merger; Recommendation of F&M Banks Board of Directors In reaching its decision to adopt and approve the merger agreement and recommend the merger to its shareholders, the F&M Bank board of directors consulted with F&M Banks management, as well as its legal and financial advisors, and considered a number of factors, including: the value to be received by F&M Bank shareholders, and the premium that such value represents over the most recent independent valuation of shares of F&M Bank common stock; the enhanced liquidity of Banner common stock as compared to F&M Bank common stock; the opportunity for each F&M Bank shareholder to participate in the growth of the combined business through the stock component of the merger consideration; -24- the opinion of McAdams Wright, F&M Banks financial advisor, that as of the date of the merger agreement, the consideration to be received by F&M Bank shareholders was fair from a financial point of view; McAdams Wrights presentation regarding its analyses of the business, financial condition and prospects of Banner; its familiarity with the current economic climate and the conditions affecting the financial services industry and regional banks in particular, including the interest rate environment; its knowledge of, and the presentation of F&M Bank senior management regarding, the respective business, operations, financial condition, earnings and prospects of F&M Bank and Banner; the complementary strengths and geographic presence of F&M Bank and Banner and as well as the shared commitment of each institution to high touch, personal client service; the broadened product portfolio that will become available to F&M Bank customers; the impact of the transaction on, and anticipated benefits of merging the two companies, to the community served by F&M Bank; the willingness of Banner to appoint David Klaue, F&M Banks Chairman of the Board of Directors, to a director position on Banners Board, and to appoint John R. Layman to the next vacant position on Banners Board; the expected treatment of the merger as a reorganization for United States federal income tax purposes, generally tax-free to the extent of Banner common stock received and taxable to the extent of cash received, by F&M Bank shareholders; the terms of the merger agreement; the business risks and financial benefits of integrating F&M Banks and Banners banking operations and the likelihood that management would complete the merger in a timely manner and successfully integrate the respective businesses; the approvals required from regulators and the likelihood such approvals would be received in a timely manner and without unacceptable conditions; the existence and nature of the voting agreements requiring the directors of F&M Bank to vote in favor of the merger, and requiring certain directors to vote their shares of Banner common stock in support of actions by the Banner Board of Directors following the merger; -25- the fact that some of F&M Banks directors and executive officers have other interests in the merger that are in addition to their interests as F&M Bank shareholders, including as a result of change in control agreements and compensation arrangements with F&M Bank and the manner in which they would be affected by the merger. See Interests of F&M Bank Executive Officers and Directors in the Merger. The foregoing discussion of the factors considered by the F&M Bank board of directors is not intended to be exhaustive, but, rather, includes the material factors considered by the F&M Bank board of directors. In reaching its decision to approve the merger and the merger agreement, the F&M Bank board of directors did not quantify or assign any relative weights to the factors considered, and individual directors may have given different weights to different factors. The F&M Bank board of directors considered all these factors as a whole, including discussions with, and questioning of, F&M Bank management and F&M Banks financial and legal advisors, and overall considered the factors to be favorable to, and to support, its determination. For the reasons set forth above, the F&M Bank board of directors unanimously determined that the merger, the merger agreement and the transactions contemplated by the merger agreement are advisable and in the best interests of F&M Bank and its shareholders, and unanimously approved and adopted the merger agreement. The F&M Bank board of directors unanimously recommends that the F&M Bank shareholders vote FOR the approval of the merger agreement. Opinion of F&M Banks Financial Advisor McAdams Wright has delivered a written opinion to the F&M Bank board of directors to the effect that, as of the date of this proxy statement/prospectus, the consideration to be received by F&M Bank common shareholders pursuant to the terms of the merger agreement was fair to the F&M Bank shareholders from a financial point of view. Banner and F&M Bank determined the purchase price, consisting of Banner common stock and cash, by negotiation. Based on the average price of $45.32 per share of Banner common stock for the five days prior to the date when the fairness opinion was presented to the board of directors, the purchase price per share of F&M Bank common stock was valued at approximately $47.92. The McAdams Wright opinion is directed only to the fairness, from a financial point of view, of the consideration to be received and does not constitute a recommendation to any F&M Bank shareholder as to how such shareholder should vote at the special meeting. F&M Bank retained McAdams Wright as its exclusive financial advisor pursuant to an engagement letter dated June 13, 2006 in connection with the Merger. McAdams Wright is a regionally recognized investment banking firm that is regularly engaged in the valuation of businesses and securities in connection with mergers and acquisitions. The F&M Bank board selected McAdams Wright to act as F&M Banks exclusive financial advisor based on McAdams Wrights experience in mergers and acquisitions and in securities valuation generally. On December 8, 2006, McAdams Wright issued its opinion to the F&M Bank board or directors that, in its opinion as investment bankers, the terms of the merger as provided in the -26- merger agreement were fair, from a financial view point, to F&M Bank and its shareholders. The full text of the McAdams Wright opinion, which sets forth the assumptions made, matters considered, and limits on its review, is attached to this document as Annex B. The summary of the McAdams Wright opinion in this proxy statement/prospectus is qualified in its entirety by reference to the full text of such opinion. F&M Bank shareholders are urged to read the entire McAdams Wright opinion. In rendering its opinion to F&M Bank, McAdams Wright reviewed, among other things, historical financial data of Banner, certain internal financial data and assumptions of Banner prepared for financial planning and budgeting purposes furnished by the management of Banner and, to the extent publicly available, the financial terms of certain change of control transactions involving Northwest community banks. McAdams Wright discussed with the management of Banner the financial condition, current operating results and business outlook for Banner. McAdams Wright also reviewed certain publicly available information concerning F&M Bank and certain financial and securities data of F&M Bank. McAdams Wright discussed with F&M Banks management the financial condition, the current operating results, and business outlook for F&M Bank and F&M Banks plans relating to Banner. In rendering its opinion, McAdams Wright relied, without independent verification, on the accuracy and completeness of all financial and other information reviewed by it and did not attempt to verify or to make any independent evaluation or appraisal of the assets of Banner or F&M Bank nor was it furnished any such appraisals. F&M Bank did not impose any limitations on the scope of the McAdams Wright investigation in arriving at its opinion. McAdams Wright analyzed the total purchase price on a fair market value basis using standard evaluation techniques (as discussed below) including the market approach (or comparable merger multiples), the income approach (or net present value analysis), relative contribution analysis and earnings per share accretion analysis based on certain assumption of projected growth of earnings and dividends and a range of discount rates from 16% to 18%. Market Value/Comparable Sales Multiples Market value is generally defined as the price, established on an arms-length basis, at which knowledgeable, unrelated buyers and sellers would agree. The hypothetical market value for a bank with a thin market for its common stock is normally determined by comparable change of control transactions using financial ratios such as the average price to shareholders equity, price to earnings, and price to total assets, adjusting for significant differences in financial performance criteria and for any lack of marketability or liquidity of the buyer. The market value in connection with the evaluation of the value of control of a bank such as F&M Bank is determined by previous sales of small banks in the state or region. In valuing a business enterprise, when sufficient comparable trade data are available, the market value approach deserves greater weighting than the net asset value approach and similar weight as the income approach as discussed below. McAdams Wright maintains a comprehensive database concerning prices paid for banking institutions in the Northwest, particularly Washington, Idaho, Montana and Oregon banking institutions, during 1998 through 2006. This database provides comparable pricing and financial performance data for banking institutions sold or acquired. Organized by different peer -27- groups, these data present medians of financial performance and purchase price levels, thereby facilitating a valid comparative purchase price analysis. In analyzing the transaction value of F&M Bank, McAdams Wright has considered the market value approach and has evaluated price to shareholders equity and price to earnings multiples and the price to total assets percentage for three samples. Sample one is thirty Washington, Idaho, Montana and Oregon bank transactions occurring in 2002-2006. Sample two is seven Eastern Washington and Eastern Oregon transactions with banks having total assets between $250 million and $500 million that sold from January 1, 1998 to September 30, 2006 segregated by form of consideration. Although McAdams Wright also tested a sample of 45 bank transactions occurring in 1998-2006, these results are not presented since the results reflect the higher level of merger prices in 1998. Sample three is eighteen banks from across the United States with total assets between $250 million and $500 million that announced mergers in the period of April 1, 2006 through September 30, 2006. This third sample provides the current market perspective of merger pricing for selling, similarly sized banks in 2006. McAdams Wright calculated the estimated purchase price per share for these three samples for each ratio using the appropriate F&M Bank balance sheet data from the quarter ended September 30, 2006 and net income data for the trailing twelve months from September 30, 2006. This simplification enables direct comparisons between the proposed F&M Bank-Banner transaction and the results of the three samples. The value, as of the date of McAdams Wrights opinion, of $47.92 per F&M Bank common share in the merger was compared to these estimated purchase prices per share for the three samples. The results are shown below: Implied Price per Share Sample One Sample Two Sample Three Financial Ratio (30 Transactions) (7 Transactions) (18 Transactions) Price to Book Value $43.75 $45.02 $42.82 Price to Earnings $35.98 $33.54 $35.38 Price to Total Assets $41.25 $23.16 $36.18 The results for sample one reflect data on all Northwest-based bank and thrift transactions for 2002-2006. The value of the proposed purchase price as of December 5, 2006 of $47.92 is above the price to book value, price to earnings and price to total assets ratios. Perhaps, a better comparison is sample two with bank mergers involving banks in Western Washington and Western Oregon. The proposed $47.92 purchase price compares favorably for all of the ratios. Similar to samples one and two, the results for sample three show that the value of the proposed purchase price as of December 5, 2006 of $47.92 per share was above the price implied by the price to book value, the price to earnings and total assets ratios. Relative Contribution Analysis Relative contribution analysis involves certain historical and estimated financial information for F&M Bank and Banner and the pro forma combined entity resulting from this -28- transaction. The following table shows the percentage contributions, across several financial metrics, of each of FM& Bank and Banner to the combined company. Percentage of Combined Company Banner Shareholders F&M Bank Shareholders Trailing 12 Months Net Income 88.7% 11.3% Total Assets * 89.5% 10.5% Total Deposits * 89.0% 11.0% Shareholders Equity * 86.1% 13.9%  * As of September 30, 2006 The proposed transaction has F&M Bank shareholders receiving 15.2% of Banners market capitalization based on the Banner stock price at December 5, 2006. The percentage of shareholders equity of 13.9% and the trailing 12 months net income percentage of 11.3% each compares favorably with 15.2% . Using the 13.9% to calculate a price per share value for F&M Bank, the value is $43.74 per share, a price that is lower than the $47.92 that Banner is offering F&M Bank shareholders. Earnings Per Share Accretion Analysis The accretion/dilution approach is the review of pro forma earnings per share calculations for the combined company for the first year after the closing of the merger. Using the 2007 earnings per share projections for F&M Bank as provided by F&M Bank management, the 2007 earnings per share projections for Banner as provided by Banner management and the revenue enhancements and cost reductions estimated by F&M Bank and Banner management to result from the merger, a pro forma 2007 adjusted earnings per share for the combined company was calculated and compared to the estimated stand-alone earnings per share projections. The analyses indicated that for the year ending December 31, 2007, the merger would be accretive to Banners projected earnings per share. From the standpoint of a F&M Bank shareholder, for the year ending December 31, 2007, the merger would be accretive to earnings per share. A calculation of 1% accretion to F&M Bank projected 2007 earnings per share yields a total purchase price of $95,102,800 or $45.44 per share. The Banner proposal of $47.92 exceeds $45.44 and is another indicator of fairness. The actual results achieved by the combined company may vary from projected results and the variations may be material. Income Approach/Net Present Value Analysis The income approach is sometimes referred to as the net present value or earnings analysis. One investment value method frequently used estimates the present value of an institutions future earnings or cash flow that is discussed below. -29- The investment or earnings value of any banking organizations stock is an estimate of the present value of future benefits, usually earnings, dividends, or cash flow, which will accrue to the stock. An earnings value is calculated using an annual future earnings stream over a period of time of not less than five years together with the residual or terminal value of the earnings stream after five years, in this case using F&M Banks estimates of future growth and an appropriate capitalization or discount rate. McAdams Wrights calculations were based on an analysis of the banking industry, F&M Banks earnings estimates for 2006-2010, historical levels of growth and earnings, and the competitive situation in the geographic areas in which F&M Bank operates. Using discount rates of 18% and 16%, acceptable discount rates considering the risk-return relationship most investors would demand for an investment of this type as of the valuation date, the net present value of future earnings indicated a range of $37.84 to $40.85 per share, which compares favorably with $47.92. After subjectively weighing the market value, relative contribution, earnings per share accretion and income approaches, and with the benefit of its experience and judgment, McAdams Wright determined that in its opinion the proposed transaction was fair, from a financial point of view, to the F&M Bank shareholders. Pursuant to the terms of an engagement letter, F&M Bank has agreed to pay McAdams Wright a fee of $25,000 for its fairness opinion and a completion fee, for other financial services that is calculated on the value of the Banner stock price at closing, which fee would be $[710,270] if calculated using the [December 29, 2006] closing stock price for Banner. During the two years preceding the date of the engagement letter, McAdams Wright had no other contractual relationships with F&M Bank or Banner. In addition, F&M Bank has agreed to reimburse McAdams Wright for its reasonable out-of-pocket expenses, including the fees and disbursements of its counsel, and to indemnify McAdams Wright against certain liabilities. Interests of F&M Banks Executive Officers and Directors in the Merger Some of the executive officers and directors of F&M Bank have interests in the merger, which are described below, that may be in addition to, or different from, the interests of F&M Bank shareholders generally. F&M Bank board of directors was aware of these interests and considered them, among other matters, in approving the merger agreement and recommending that F&M Bank shareholders vote in favor of the merger agreement. Change in Control Payments to Be Made in Connection with the Merger Vesting of Contributions under Deferred Compensation Plan Directors John Wagner, John R. Layman, John G. Layman, David Klaue, as well as 14 other employees of F&M Bank, participate in a Deferred Compensation Plan. Under the terms of that Plan, upon completion of the merger participants will be fully vested in the banks employer contribution to the plan. Following completion of the merger, the resulting bank will also be required to fund a trust in an amount sufficient to cover the benefit obligations under the Deferred Compensation Plan. -30- Post-Employment Benefit Right under Officer Supplemental Life Insurance The Bank has Officer Supplemental Life Insurance Agreements with twenty of its officers, including directors and executive officers John Wagner, John G. Layman, John R. Layman, and David Klaue. Under the terms of these agreements, as a result of the merger, each officers $100,000 life insurance benefit will continue after termination of employment, unless termination of employment is for cause. Change in Control Agreements with F&M Bank Executives After execution of the merger agreement, on December 11, 2006, F&M Bank entered into change in control agreements with F&M Banks President and director, John Wagner, and seven other employees who already had employment agreements with F&M Bank. Under these change in control agreements, the covered executives waived their rights to change in control payments that would otherwise have become due under their existing employment agreements at the time the merger is completed. Under the change in control agreements executed on December 12, 2006, Mr. Wagner and six of the other employees will be entitled to receive (1) a bonus equal to 18 months base salary payable in 18 equal monthly installments (24 months base salary paid over 24 months for John Wagner), and (2) a retention bonus equal to 50% of the employees then current annual base salary payable on the 18 month anniversary of the completion of the merger. The seventh employee will be entitled to receive a bonus equal to 12 months base salary payable in 12 equal monthly installments. Receipt of the bonus referred to in clause (1) above by a covered employee is conditioned on (1) the employee having satisfied certain requirements related to his or her support of the merger and (2) the employee continuing to be employed by Banner as of that date or having been terminated without cause or having terminated employment under certain circumstances constituting good reason prior to such date but after completion of the merger. In addition, the change in control agreements entered into by Mr. Wagner and one of the other employees provide for a $150 per month health benefit subsidy (in the case of Mr. Wagner, increased by an annual cost-of-living adjustment). As part of the change in control agreements, Mr. Wagner and six of the other covered employees have each agreed to be subject to non-competition and non-solicitation covenants that are effective during each employees term of employment and for a period ranging from 12 to 18, or 24 months in the case of John Wagner, following the date of termination. Each employee has agreed that if payments due to them under the change in control agreements would constitute excess parachute payments as defined in Section 280G of the Code, then the payments shall be reduced to the point that no payments thereunder would be excess parachute payments. Banner Bank has also agreed to honor an unwritten agreement with John G. Layman, a member of F&M Banks executive team and director, to pay Mr. Layman $60,000 as a change in control bonus. Equity Compensation Awards The merger agreement provides that each option to purchase shares granted under the employee and director stock plans of the F&M Bank, whether vested or unvested, that is outstanding immediately prior to the merger will, upon completion of the merger, be cancelled and the holder of such option will have no further rights with respect to such option. Under the -31- terms of the F&M Bank stock option plan, each outstanding option, whether vested or unvested, will become exercisable immediately prior to the completion of the merger and each holder of options will be given 15 days notice prior to the completion of the merger during which to elect to exercise their options. As of [ ], 2007, F&M Banks directors and executive officers held options to purchase [ ] shares in the aggregate, all of which were vested and exercisable as of that date, and no options became vested by reason of the merger. Indemnification and Insurance Banner has agreed to indemnify and hold harmless each present and former director and officer of F&M Bank to the fullest extent permitted by applicable law. Banner has also agreed, subject to certain limitations, to maintain F&M Banks current policy of directors and officers liability insurance coverage for the benefit of F&M Banks directors and officers for six years following the completion of the merger. Banner Board of Directors Following the Merger As discussed under The Merger AgreementBoard of Directors of the Surviving Corporation, David A. Klaue will be appointed to the Banner board of directors following the completion of the merger and John R. Layman will be appointed to fill the first vacancy that results from retirement, resignation, disability, death or removal of, or the failure to stand for reelection of an existing Banner director after the completion of the merger. Listing of Banner Common Stock on the Nasdaq It is a condition to the merger that the shares of Banner common stock issuable in the merger be authorized for quotation on The Nasdaq Global Select Market subject to official notice of issuance. Dissenters Rights The following is a brief summary of the rights under Washington law of holders of F&M Bank common stock to dissent from the merger and receive cash payment of the value of their shares. This summary is not a complete discussion of the law pertaining to dissenters rights and you should carefully read Section 30.49.090 of the Revised Code of Washington, or RCW, which sets forth dissenters rights under Washington law applicable to holders of stock of a Washington state bank. Section 30.49.090 of the RCW is attached to this document as Annex C. To exercise dissenters rights you must: vote your shares against the merger at the F&M Bank special meeting of shareholders; make written demand to Banner Bank at any time within thirty days after the date the merger is completed; and surrender your certificates of F&M Bank common stock along with your written demand. -32- Under Washington law, the value of dissenting shares will be determined as of the date of the shareholder meeting at which the merger was approved. The determination will be made by three appraisers. One appraiser will be chosen by the holders of two-thirds of the dissenting shares, and one appraiser will be chosen by Banner. The two appraisers so chosen will choose the third appraiser. The valuations assigned to the dissenting shares will be the valuation agreed by two of the three appraisers. The dissenting shareholders will bear the costs, on a pro rata basis, of (1) the appraiser selected by them and (2) one half of the cost of the third appraiser. Banner will bear the cost of the appraiser it selected and one half the cost of the third appraiser. If the appraisal is not completed within ninety days after the completion of the merger, the director of the Division of Banks of the Washington State Department of Financial Institutions will cause an appraisal to be made. The cost of this appraisal will be borne equally by the dissenting shareholders (on a pro rata basis), on the one hand, and Banner, on the other hand. Notwithstanding the foregoing, Banner may set an amount which it deems to be not more than the fair market value of the shares of F&M Bank at the time of the special meeting of F&M Bank shareholders called to approve the merger agreement. Dissenting shareholders may accept this offer as the value of their F&M Bank shares and thereby become entitled to receive this amount in cash from Banner and would relinquish their statutory dissenter appraisal rights. -33- ACCOUNTING TREATMENT The merger will be accounted for using the purchase method of accounting with Banner treated as the acquiror. Under this method of accounting, F&M Banks assets and liabilities will be recorded by Banner at their respective fair values as of the closing date of the merger. Financial statements of Banner issued after the merger will reflect such values and will not be restated retroactively to reflect the historical financial position or results of operations of F&M Bank. REGULATORY APPROVALS Banner and F&M Bank have agreed to use their reasonable best efforts to obtain all regulatory approvals required to complete the transactions contemplated by the merger agreement. These approvals include approval from the Federal Deposit Insurance Corporation and the Washington Department of Financial Institutions. Banner and F&M Bank have completed, or will complete, the filing of all applications and notices required in order to complete the merger. Federal Deposit Insurance Corporation The merger is subject to the prior approval of the Federal Deposit Insurance Corporation (the FDIC) under the Bank Merger Act, which requires that the FDIC take into consideration the financial and managerial resources and future prospects of the existing and proposed institutions and the convenience and needs of the communities to be served. Section 5 of the Bank Merger Act prohibits the FDIC from approving a merger if (1) it would result in a monopoly or be in furtherance of any combination or conspiracy to monopolize or to attempt to monopolize the business of banking in any part of the United States or (2) its effect in any section of the country would be substantially to lessen competition or to tend to create a monopoly, or if it would in any other respect result in a restraint of trade, unless the FDIC finds that the anti-competitive effects of the merger are clearly outweighed by the probable effect of the transaction in meeting the convenience and needs of the communities to be served. Under the Community Reinvestment Act of 1977, as amended, the FDIC will take into account the records of performance of F&M Bank and the insured depository institution subsidiaries of Banner in meeting the credit needs of the communities served by such institutions, including low and moderate income neighborhoods. F&M Bank and each of the depository institution subsidiaries of Banner has received either an outstanding or a satisfactory rating in its most recent Community Reinvestment Act performance evaluation from its federal regulator. A copy of the application is also provided to the United States Department of Justice, or DOJ, which will review the merger for adverse effects on competition. Furthermore, applicable federal law provides for the publication of notice and opportunity for public comment on the application. The merger may not be completed until the 30th day after the FDIC has approved the transaction, which may be reduced to 15 days by the FDIC with the concurrence of the Attorney General of the United States. The commencement of an antitrust action by the Department of -34- Justice would stay the effectiveness of the FDICs approval unless a court specifically orders otherwise. Other Notices and Approvals Applications requesting approval must be submitted to the Washington State Department of Financial Institutions, in connection with the change in control of F&M Bank. We cannot assure you that all of the regulatory approvals described above will be obtained and, if obtained, we cannot assure you as to the timing of such approvals, our ability to obtain the approvals on satisfactory terms or the absence of litigation challenging such approvals. We also cannot assure you that the Department of Justice will not attempt to challenge the transaction on antitrust grounds or for other reasons and, if such a challenge is made, we cannot assure you as to its result. The parties obligation to complete the merger is conditioned upon the receipt of all required regulatory approvals. See The Merger AgreementConditions to Complete the Merger. We are not aware of any material governmental approvals or actions that are required for completion of the merger other than those described above. It is presently contemplated that if any such additional governmental approvals or actions are required, those approvals or actions will be sought. There can be no assurance, however, that any additional approvals or actions will be obtained. -35 - MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE MERGER The following section describes the anticipated material U.S. federal income tax consequences of the merger to U.S. holders (as defined below) of F&M Bank common stock. This discussion addresses only those holders that hold their F&M Bank common stock in a taxable account (not in an individual retirement account (IRA) or Profit Sharing Plan) as a capital asset within the meaning of Section 1221 of the Internal Revenue Code, as amended in 1986 (the Code), and does not address all the U.S. federal income tax consequences that may be relevant to particular holders in light of their individual circumstances or to holders that are subject to special rules, such as financial institutions, mutual funds, insurance companies, partnerships or other pass-through entities (and persons holding F&M Bank common stock through a partnership or other pass-through entity), tax-exempt organizations, brokers or dealers in securities or currencies, persons whose functional currency is not the U.S. dollar, traders in securities that elect to use a mark to market method of accounting, expatriates or former long-term residents of the United States, persons that hold F&M Bank common stock as part of a straddle, hedge, constructive sale, or conversion or other risk-reduction transaction and U.S. holders who acquired their shares of F&M Bank common stock through the exercise of an employee stock option or otherwise as compensation. The following is based upon the Code, its legislative history, Treasury regulations promulgated under the Code and published rulings and decisions, all as currently in effect as of the date of this document, and all of which are subject to change, possibly with retroactive effect, and to differing interpretations. Tax considerations under state, local and foreign laws, or federal laws other than those pertaining to income tax, are not addressed in this discussion. Holders of F&M Bank common stock are strongly urged to consult with their own tax advisors as to the tax consequences of the merger in their particular circumstances, including the applicability and effect of the alternative minimum tax and any state, local or foreign and other tax laws and of changes in those laws. For purposes of this discussion, the term U.S. holder means a beneficial owner of F&M Bank common stock that is for U.S. federal income tax purposes: a U.S. citizen or resident; a corporation, or entity taxable as a corporation, created or organized in or under the laws of the United States, any state thereof or the District of Columbia; an estate the income of which is subject to United States federal income tax regardless of its source; or a trust if either (a) it is subject to the primary supervision of a court within the United States and one or more U.S. persons have the authority to control all substantial decisions of the trust or (b) it has a valid election in effect under applicable Treasury regulations to be treated as a U.S. person. -36- Tax Consequences of the Merger Generally Banner and F&M Bank have structured the merger to qualify as a reorganization within the meaning of Section 368(a) of the Code. It is a condition to both F&M Bank and Banners obligation to complete the merger that Banner and F&M Bank receive an opinion of Banners counsel, Wachtell, Lipton, Rosen & Katz, dated the closing date of the merger, to the effect that the merger will be treated as a reorganization within the meaning of Section 368(a) of the Code. These opinions will be based on facts, representations and assumptions set forth or referred to in the opinion and representations contained in certificates to be received from Banner and F&M Bank. None of the tax opinions given in connection with the merger or the opinions described below will be binding on the Internal Revenue Service, and neither Banner nor F&M Bank intends to request any ruling from the Internal Revenue Service as to the U.S. federal income tax consequences of the merger. Consequently, no assurance can be given that the Internal Revenue Service will not assert, or that a court would not sustain, a position contrary to any of those set forth below. In addition, if any of the facts, representations or assumptions upon which those opinions are based is inconsistent with the actual facts, the U.S. federal income tax consequences of the merger could be adversely affected. It is assumed for purposes of the remainder of the discussion that the merger will qualify as a reorganization within the meaning of the Code. Based on this assumption, the following material U.S. federal tax consequences will result from the merger: for a U.S. holder receiving a combination of Banner common stock and cash (other than cash received instead of a fractional share), gain (but not loss) will be recognized, and the gain recognized will be equal to the lesser of: the excess, if any, of: the sum of the cash and the fair market value of the Banner common stock the U.S. holder received in the merger, over the tax basis in the shares of F&M Bank common stock surrendered by the U.S. holder in the merger, or the amount of cash received; any capital gain or loss generally will be long-term capital gain or loss if the U.S. holder held the shares of F&M Bank common stock for more than one year at the time the merger is completed. Long-term capital gain of an individual generally is subject to a maximum U.S. federal income tax rate of 15%. The deductibility of capital losses is subject to limitations. In some cases, such as if the U.S. holder actually or constructively owns Banner common stock immediately before the merger, such gain could be treated as having the effect of the distribution of a dividend under the tests set forth in Section 302 of the Code, in which case such gain would be treated as ordinary dividend income. These rules are complex and -37- dependent upon the specific factual circumstances particular to each U.S. holder. Consequently, each U.S. holder should consult its tax advisor as to the application of these rules to the particular facts relevant to such U.S. holder; and no gain or loss will be recognized by Banner or F&M Bank in the merger. Tax Basis and Holding Period A U.S. holders aggregate tax basis in the Banner common stock received in the merger, including any fractional share interests deemed received and redeemed by the U.S. holder under the treatment described below, will equal its aggregate tax basis in the F&M Bank common stock surrendered in the merger, increased by the amount of taxable gain or dividend income, if any, recognized in the merger (excluding any gain resulting from the deemed receipt and redemption of a fractional share interest as described below), and decreased by the amount of cash, if any, received in the merger (excluding any cash received instead of a fractional share interest). The holding period for the shares of Banner common stock received in the merger generally will include the holding period for the shares of F&M Bank common stock exchanged therefor. For a U.S. holder who acquired different blocks of F&M Bank common stock at different times and at different prices, realized gain or loss generally must be calculated separately for each identifiable block of shares exchanged in the merger, and a loss realized on the exchange of one block of shares cannot be used to offset a gain realized on the exchange of another block of shares. If a U.S. holder has differing bases or holding periods in respect of shares of F&M Bank common stock, the U.S. holder should consult its tax advisor prior to the exchange with regard to identifying the bases or holding periods of the particular shares of Banner common stock received in the merger. Cash Received Instead of a Fractional Share of Banner Common Stock A U.S. holder who receives cash instead of a fractional share of Banner common stock will be treated as having received the fractional share of Banner common stock pursuant to the merger and then as having exchanged the fractional share of Banner common stock for cash in a redemption by Banner. In general, this deemed redemption will be treated as a sale or exchange, provided the redemption is not essentially equivalent to a dividend. The determination of whether a redemption is essentially equivalent to a dividend depends upon whether and to what extent the redemption reduces the U.S. holders deemed percentage stock ownership of Banner. While this determination is based on each U.S. holders particular facts and circumstances, the Internal Revenue Service has ruled that a redemption is not essentially equivalent to a dividend and will therefore result in sale or exchange treatment in the case of a shareholder of a publicly held company whose relative stock interest is minimal and who exercises no control over corporate affairs if the redemption results in any actual reduction in the stock interest of the shareholder. As a result, the redemption of a fractional share of Banner common stock generally is treated as a sale or exchange and not as a dividend, and a U.S. holder generally will recognize capital gain or loss equal to the difference between the amount of cash received and the basis in its fractional share of Banner common stock as set forth above. This capital gain or loss generally will be long-term capital gain or loss if, as of the effective date of the merger, the holding period for the shares is greater than one year. The deductibility of capital losses is subject to limitations. -38- Information Reporting and Backup Withholding Cash payments received in the merger by a U.S. holder may, under certain circumstances, be subject to information reporting and backup withholding at a rate of 28% of the cash payable to the holder, unless the holder provides proof of an applicable exemption or furnishes its taxpayer identification number, and otherwise complies with all applicable requirements of the backup withholding rules. Any amounts withheld from payments to a holder under the backup withholding rules are not additional tax and will be allowed as a refund or credit against the U.S. holders U.S. federal income tax liability, provided the required information is timely furnished to the Internal Revenue Service. Reporting Requirements A U.S. holder who receives Banner common stock as a result of the merger will be required to retain records pertaining to the merger and will be required to file with its United States federal income tax returns for the year in which the merger takes place a statement setting forth certain facts relating to the merger. -39- THE MERGER AGREEMENT The following is a summary of the material provisions of the merger agreement. This summary is qualified in its entirety by reference to the merger agreement, a copy of which is attached as Annex A to this document and is incorporated into this document by reference. You should read the merger agreement in its entirety, as it is the legal document governing this merger. The Merger If all of the conditions to completion of the Merger are met, F&M Bank will merge with and into Banner Bank. Banner Bank will continue as the resulting bank in the merger under the Banner Bank charter, articles of incorporation and bylaws. Shareholders of F&M Bank will become shareholders of Banner Corporation. The rights of shareholders following the merger will be governed by the articles of incorporation and bylaws of Banner, the holding company the stock of which F&M Bank shareholders will receive in the merger. See Consideration to Be Received in the Merger. Effective Time and Completion of the Merger The completion of the merger is expected to take place within five business days after the satisfaction or waiver of all the conditions to closing. However, if such date would occur during the calendar month preceding any fiscal quarter-end or fiscal year-end, then Banner may delay the closing until a date in the first full week of the immediately following month. We currently expect that the merger will be completed in the [ ] quarter of 2007. There can be no assurances as to whether, or when, Banner and F&M Bank will obtain the required approvals or complete the merger. Board of Directors of Banner After the Merger Upon completion of the merger, Banner will increase the size of its board of directors by one and appoint David A. Klaue, age 53, currently Chairman of the F&M Bank board of directors, to the Banner board of directors. Mr. Klaue will be subject to shareholder election at the next annual meeting of the shareholders of Banner following completion of the merger regardless of the class of directors to which he is appointed. In addition, John R. Layman, currently a director of F&M Bank, will be appointed to fill the first vacancy created by the retirement, resignation, disability, death or removal of, or the failure to stand for reelection of an existing Banner director after the completion of the merger. David Klaue is Chairman of the Board of Empire Lumber Co., a multi-facet wood products and investment company based in Spokane with primary manufacturing operations in Idaho. Mr. Klaue is also Chairman of the Board of Empire Investments, Felts Field Aviation and Park Ranch Land & Cattle Co., and a member of several investment real estate companies. David Klaue currently beneficially owns [] shares or []% of Banner common stock. Upon completion of the merger, assuming that there are [] shares of F&M Bank outstanding as of the merger, Mr. Klaue will own beneficially own [] shares of Banner common stock. -40- Information regarding current Banner directors and director compensation is set forth in the proxy statement for Banners 2006 annual meeting of shareholders, which is incorporated by reference into this document. Consideration to Be Received in the Merger Upon consummation of the merger, each share of F&M Bank common stock outstanding as of the date the merger is completed, will be automatically converted into the right to receive merger consideration consisting of: cash in an amount equal to $19.4 million divided by the number of F&M Bank shares outstanding at the time the merger is completed (this amount is sometimes referred to as the cash consideration per share); and that number of shares of Banner common stock equal to 1,773,494 divided by the number of F&M Bank shares outstanding at the time the merger is completed (except that cash shall be paid in lieu of any fractional shares of Banner common stock) (this amount is sometimes referred to as the stock consideration per share). F&M Bank shareholders will also receive a special dividend paid in cash at a rate of $0.88 per share of F&M Bank common stock per year prorated for that portion of 2007 up to the time the merger is completed, which will be declared by the F&M Bank board of directors immediately prior to the merger. The aggregate value of the merger consideration will fluctuate with the market price of Banner common stock. The amount of consideration may be adjusted in the event the market price of Banner stock rises above or falls below certain thresholds, as described more fully under Termination of the Merger Agreement. Stock Options and Other Stock-Based Awards Each outstanding option to acquire F&M Bank common stock granted under F&M Banks stock option and incentive plans will automatically be cancelled at the effective time of the merger and the holders will not have any further rights with respect to such options. Option holders will be notified at least 15 days prior to consummation of the merger of the need to exercise their options to avoid termination of the option rights. All options currently outstanding are fully vested and did not become vested as a result of the merger. Each outstanding restricted share of F&M Bank common stock will be converted automatically at the effective time of the merger into the right to receive, subject to the same vesting requirements as applied to such restricted shares immediately prior to the effective time of the merger, the merger consideration described above, subject to Banners right to deduct and withhold any amounts required under the Code or applicable state or local tax law when the restrictions on such restricted shares lapse. -41- Conversion of Shares; Exchange of Certificates The conversion of F&M Bank common stock into the right to receive the merger consideration will occur automatically at the effective time of the merger. As soon as reasonably practicable after the effective time of the merger, the exchange agent will exchange certificates representing shares of F&M Bank common stock for merger consideration to be received in the merger pursuant to the terms of the merger agreement. [] will be the exchange agent in the merger, exchange certificates for the merger consideration and perform other duties as explained in the merger agreement. Letter of Transmittal Soon after the completion of the merger, the exchange agent will send a letter of transmittal to F&M Bank shareholders at the effective time of the merger. This mailing will contain instructions on how to surrender shares of F&M Bank common stock in exchange for the merger consideration the holder is entitled to receive under the merger agreement. If a certificate for F&M Bank common stock has been lost, stolen or destroyed, the exchange agent will issue the consideration properly payable under the merger agreement upon receipt of appropriate evidence as to that loss, theft or destruction, appropriate evidence as to the ownership of that certificate by the claimant, and appropriate and customary indemnification. Withholding The exchange agent will be entitled to deduct and withhold from the cash consideration or cash instead of fractional shares, cash dividends or distributions payable to any F&M Bank shareholder the amounts it is required to deduct and withhold under any federal, state, local or foreign tax law. If the exchange agent withholds any amounts, these amounts will be treated for all purposes of the merger as having been paid to the shareholders from whom they were withheld. Dividends and Distributions Until F&M Bank common stock certificates are surrendered for exchange, any dividends or other distributions declared after the effective time with respect to Banner common stock into which shares of F&M Bank common stock may have been converted will accrue but will not be paid. Banner will pay to former F&M Bank shareholders any unpaid dividends or other distributions, without interest, only after they have duly surrendered their F&M Bank stock certificates. Prior to the effective time of the merger, F&M Bank may not declare or pay any dividend or distribution on its capital stock or repurchase any shares of its capital stock, other than: the regular F&M Bank annual dividend of $0.88 for 2006 (which has been paid); the special dividend for 2007, based on an annual dividend rate of $0.88 per share pro rated for the days between December 31, 2006 and the closing of the merger; -42- the acceptance of shares of F&M Bank common stock in payment of the exercise of a stock option or the repurchase of unvested shares of F&M Bank common stock granted under an F&M Bank stock plan, in each case in accordance with past practice; and repurchases of shares pursuant to the put rights under the F&M Bank 401(k) Profit Sharing Plan, which would result in a reduction of the aggregate cash consideration in the merger. Representations and Warranties The merger agreement contains generally customary representations and warranties of Banner and F&M Bank relating to their respective businesses. Certain representations and warranties are qualified by the likelihood of a material adverse effect. In determining whether a material adverse effect has occurred or is reasonably likely, the parties will disregard any effects resulting from (1) changes in generally accepted accounting principles or regulatory accounting requirements applicable to banks or savings associations and their holding companies generally, (2) changes in laws, rules or regulations of general applicability or their interpretations by courts or governmental entities, (3) changes in global or national political conditions or in general economic or market conditions affecting banks or their holding companies generally, except to the extent that such changes have a materially disproportionate adverse effect on such party, (4) public disclosure of the merger, (5) changes in national or international political or social conditions including the engagement by the United States in hostilities, whether or not pursuant to the declaration of a national emergency or war, or the occurrence of any military or terrorist attack upon or within the United States, or any of its territories, possessions or diplomatic or consular offices or upon any military installation, equipment or personnel of the United States, except to the extent such changes affect such party disproportionately or (6) actions or omissions of a party taken with the prior written consent of the other party in contemplation of the merger. The representations and warranties of each of Banner and F&M Bank have been made solely for the benefit of the other party and such representations and warranties should not be relied on by any other person. In addition, such representations and warranties: have been qualified by information set forth in confidential disclosure schedules exchanged by the parties in connection with signing the merger agreementthe information contained in these schedules modifies, qualifies and creates exceptions to the representations and warranties in the merger agreement; will not survive consummation of the merger and cannot be the basis for any claims under the merger agreement by the other party after termination of the merger agreement except if willfully false as of the date of the merger agreement; may be intended not as statements of fact, but rather as a way of allocating the risk to one of the parties to the merger agreement if those statements turn out to be inaccurate; -43- are subject to materiality standards that may differ from what may be viewed as material by you; and were made only as of the date of the merger agreement or such other date as is specified in the merger agreement. Each of Banner and F&M Bank has made representations and warranties to the other regarding, among other things: corporate matters, including due organization and qualification; capitalization; authority to execute and deliver the merger agreement; and the absence of conflicts with, or violations of, organizational documents or other obligations as a result of the merger; governmental filings and consents necessary to complete the merger; the timely filing of regulatory reports, and the absence of investigations by regulatory agencies; financial statements and the absence of undisclosed liabilities; brokers fees payable in connection with the merger; the absence of material adverse effects; legal proceedings; tax matters; compliance with applicable laws; risk management instruments; investment securities; real property; intellectual property; environmental liabilities; the receipt by F&M Bank of an opinion from its financial advisor; tax treatment of the merger; and -44- the accuracy of information supplied for inclusion in this document and other similar documents. In addition, F&M Bank has made representations and warranties to Banner as to employee matters and benefit plans, matters relating to certain contracts, loan and mortgage portfolios and the inapplicability of state takeover laws. The representations described above and included in the merger agreement were made for purposes of the merger agreement and are subject to qualifications and limitations agreed to by the respective parties in connection with negotiating the terms of the merger agreement. In addition, certain representations and warranties were made as of a specific date, may be subject to a contractual standard of materiality different from what might be viewed as material to shareholders, or may have been used for purposes of allocating risk between the respective parties rather than establishing matters as facts. This description of the representations and warranties, and their reproduction in the copy of the merger agreement attached to this document as Annex A, are included solely to provide investors with information regarding the terms of the merger agreement. Accordingly, the representations and warranties and other provisions of the merger agreement should not be read alone, but instead should only be read together with the information provided elsewhere in this document and in the documents incorporated by reference into this document, including the periodic and current reports and statements that Banner files with the SEC. See Where You Can Find More Information on page [ ]. Conduct of Business Pending the Merger Each of Banner and F&M Bank has undertaken customary covenants that place restrictions on F&M Bank and Banners subsidiaries until the effective time of the merger. In general, each has agreed to (1) conduct business in the ordinary course in all material respects, (2) use commercially reasonable efforts to maintain and preserve intact the business organization and advantageous business relationships, including retaining the services of key officers and key employees and (3) take no action that is intended to or would reasonably be expected to adversely affect or materially delay the ability to obtain any necessary regulatory approvals, perform our covenants or complete the transaction. F&M Bank further has agreed that, with certain exceptions, F&M Bank will not undertake the following actions without the prior written consent of Banner: incur indebtedness or in any way assume the indebtedness of another person, except in the ordinary course of business; adjust, split, combine or reclassify any of its capital stock; make, declare or pay any dividends or other distributions on any shares of its capital stock, except as set forth above in Conversion of Shares; Exchange of CertificatesDividends and Distributions; issue shares except pursuant to the exercise of F&M Bank stock options in existence as of December 11, 2006 or as issued thereafter as permitted by the merger agreement, or grant any stock options, restricted shares or other equity- -45- based awards, other than grants of stock options to newly hired employees in the ordinary course of business consistent with past practice; with certain exceptions, (1) increase the wages, salaries, or incentive compensation or incentive compensation opportunities of any director or employee, (2) increase or accelerate the accrual rate, vesting or timing of payment or funding of, any compensation, benefits or other rights of any director or employee or otherwise pay any amount to which such person is not entitled, (3) establish, adopt, or become a party to any new employee benefit or compensation plan, program, commitment or agreement, or amend, suspend or terminate any existing plan, (4) modify any stock option or other equity-based award, (5) make any discretionary contributions or payments to any trust or other funding vehicle or pay any discretionary premiums in respect of benefits under any benefit plan or employment agreement, (6) establish, adopt or enter into any collective bargaining agreement or (7) hire, terminate the employment or otherwise change the status of employment of any director or employee who is party to change of control or severance agreements; other than in the ordinary course of business consistent with past practice, sell, transfer, mortgage, encumber or otherwise dispose of any material assets or properties, or cancel, release or assign any material indebtedness; enter into any new line of business or change in any material respect its lending, investment, underwriting, risk and asset liability management and other banking and operating, securitization and servicing policies other than as required by applicable law, regulation or policies imposed by a governmental entity; make any material investment either by purchase of securities, capital contributions, property transfer or purchase of property or assets other than in the ordinary course of business consistent with past practice; take any action or knowingly fail to take any action reasonably likely to prevent the merger from qualifying as a reorganization for federal income tax purposes; amend its articles of incorporation or bylaws, or otherwise take any action to exempt any person or entity (other than Banner) or any action taken by any person or entity from any takeover statute or similarly restrictive provisions of its organizational documents, or terminate, amend or waive any provisions of any confidentiality or standstill agreements in place with any third parties; take certain actions that would impact the interest rate risk characteristics of F&M Banks assets and liabilities; commence or settle any material claim, except in the ordinary course of business and without imposing operating restrictions on the conduct of F&M Banks business; -46- take any action or fail to take any action that is intended or may be reasonably expected to result in any of the conditions to the merger not being satisfied; implement or adopt any change in its tax or financial accounting methods, other than as required by law, generally accepted accounting principles or regulatory guidelines; file any application to establish, or to relocate or terminate the operations of, any banking office of F&M Bank; file or amend any tax return other than in the ordinary course of business, make, change or revoke any material tax election, agree to an extension of the statute of limitations with respect to the assessment or collection of material taxes, make or surrender any claim for a material refund of taxes or settle or compromise any material tax liability; create, renew, amend, terminate or cancel any F&M Bank contract other than in the ordinary course of business consistent with past practice, or enter into any contract providing either for benefits payable to F&M Bank officers or employees as a result of the approval or consummation of the merger or that includes any non-competition, non-solicitation, exclusive dealing or similar agreement or obligation; agree to take, or adopt any resolutions by the board of directors in support of, any of the actions prohibited by the preceding bullet points. Banner has agreed that, with certain exceptions, except with F&M Banks prior written consent, Banner will not, and will not permit its subsidiaries to, (1) amend, repeal or otherwise modify Banners or any of its subsidiaries articles of incorporation or bylaws in a manner that would adversely affect F&M Bank or the transactions contemplated by the merger agreement, (2) take any action, or knowingly fail to take any action, that would be reasonably likely to prevent the merger from qualifying as a reorganization for tax purposes, (3) take any action that is intended or may reasonably be expected to result in any of the closing conditions not being satisfied or (4) agree to take, make any commitment to take, or adopt any resolutions of its board of directors in support of, any of the foregoing actions. The merger agreement also contains mutual covenants relating to the preparation of this document, access to information of the other company and public announcements with respect to the transactions contemplated by the merger agreement. Reasonable Best Efforts Banner and F&M Bank have agreed to cooperate fully with each other and to use reasonable best efforts to take, or cause to be taken, all actions, and to do, or cause to be done, all things necessary, proper or advisable to consummate and make effective, at the time and in the manner contemplated by the merger agreement, the merger. -47- F&M Bank has agreed to hold a meeting of its shareholders as soon as is reasonably practicable for the purpose of obtaining shareholder approval of the merger agreement. F&M Bank will use its reasonable best efforts to obtain such approval. F&M Bank has agreed that it has an unqualified obligation to submit the merger agreement to a vote of its shareholders. No Solicitation of Alternative Transactions F&M Bank has agreed that it, and any of its officers, directors, employees, agents or representatives, will not directly or indirectly: solicit, initiate, encourage or facilitate (including by furnishing information), or take any other action designed to facilitate, any alternative proposal (as defined below); or participate in any discussions or negotiations, or enter into any agreement, regarding any alternative transaction (as defined below). However, prior to the shareholders meeting, F&M Bank may respond to, furnish information with respect to, consider and participate in discussions or negotiations with respect to a written alternative proposal if: it has first entered into a confidentiality agreement with the party proposing the alternative proposal on terms substantially similar to, and no less favorable to F&M Bank, as applicable, than, the confidentiality agreement between Banner and F&M Bank; and the F&M Bank board of directors reasonably determines in good faith after consultation with outside legal counsel, that failure to do so would violate its fiduciary duties. Upon having received an alternative proposal, the board of directors of F&M Bank may withdraw or modify its recommendation of the merger agreement if and only to the extent that the board of directors reasonably determines in good faith after consultation with outside legal counsel that the failure to do so would cause it to violate its fiduciary duties. F&M Bank is nonetheless obligated to submit the merger agreement to its shareholders. In addition, F&M Bank has agreed: to notify Banner promptly (but in no event later than 24 hours) after it receives any alternative proposal, or any material change to any alternative proposal, or any request for nonpublic information relating to it, and to provide Banner with relevant information regarding the alternative proposal or request; to keep Banner fully informed, on a current basis, of any material changes in the status and terms of any such alternative proposal; and to cease any existing discussions or negotiations with any persons with respect to any alternative proposal, and to use reasonable best efforts to cause all persons -48- (other than Banner) who had been furnished with confidential information in connection with an alternative proposal within 12 months prior to the date of the merger agreement to return or destroy such information. As used in the merger agreement, alternative proposal means any inquiry or proposal regarding any merger, share exchange, consolidation, sale of assets, sale of shares of capital stock (including by way of a tender offer) or similar transactions involving F&M Bank that, if completed, would constitute an alternative transaction. As used in the merger agreement, alternative transaction means any of the following: a transaction pursuant to which any person or group (other than Banner or its affiliates) directly or indirectly, acquires or would acquire more than 25% of the outstanding shares of F&M Bank or outstanding voting power or of any new series or new class of preferred stock that would be entitled to a class or series vote with respect to a merger of F&M Bank whether from F&M Bank or pursuant to a tender offer or exchange offer or otherwise; a merger, share exchange, consolidation or other business combination involving F&M Bank (other than the merger of Banner and F&M Bank); any transaction pursuant to which any person or group (other than Banner or its affiliates) acquires or would acquire assets (including for this purpose the outstanding equity securities of subsidiaries of F&M Bank and securities of the entity surviving any merger or business combination including any of F&M Banks subsidiaries) of F&M Bank, or any of its subsidiaries representing more than 25% of the fair market value of all the assets of F&M Bank and its subsidiaries, taken as a whole, immediately prior to such transaction; or any other consolidation, business combination, recapitalization or similar transaction involving F&M Bank (other than the merger with Banner). Employee Matters Banner has agreed that after the completion of the merger, Banner will provide employees of F&M Bank coverage under the existing employee benefit plans maintained by Banner in effect for similarly situated employees of Banner. In addition, Banner has agreed, to the extent any F&M Bank employee becomes eligible to participate in Banner benefit plans following the merger: generally to recognize each employees service with F&M Bank prior to the completion of the merger for purposes of eligibility to participate, vesting credit, entitlement to benefits and levels of benefits (except under defined benefit pension plans or frozen post-retirement welfare plans), in each case under the Banner plans to the same extent such service was recognized under comparable F&M Bank plans prior to the completion of the merger; -49- to waive any exclusion for pre-existing conditions under any Banner medical, health or dental benefit plans, to the extent such limitation would have been waived or satisfied under a corresponding F&M Bank plan in which such employee participated immediately prior to the completion of the merger, and to take all necessary steps to ensure that F&M Bank employees do not suffer a lapse in such benefits; and recognize any medical, health or dental expenses incurred in the year in which the merger closes for purposes of applicable deductible and annual out-of-pocket expense requirements under any medical, health or dental plan of Banner. Banner has agreed to pay benefits under F&M Banks incentive compensation plans pro rated through the date of the merger. Additionally, Banner Bank will retain employee accrued sick leave under F&M Banks sick leave policy and preserve the rate of vacation accrual earned under F&M Banks vacation policy for certain employees. In addition, Banner will continue to honor certain existing benefit agreements with certain employees of F&M Bank including change in control agreements, previously deferred compensation arrangements, officer supplemental life insurance agreements and reimbursement agreements. Banner has no obligation to continue the employment of any F&M Bank employee for any period following the merger. Indemnification and Insurance The merger agreement requires Banner to maintain in effect after completion of the merger the current rights of current and former directors and officers of F&M Bank (or of another person if such service is requested by F&M Bank) to indemnification under F&M Banks charter documents or existing indemnification agreements, if any. The merger agreement also provides that, upon completion of the merger, Banner will indemnify and hold harmless, and provide advancement of expenses to, the same individuals against all losses, claims, damages, costs, expenses, liabilities, judgments or amounts paid in settlement to the fullest extent permitted by applicable laws. The merger agreement provides that Banner will maintain for a period of six years after completion of the merger F&M Banks current directors and officers liability insurance policies, or policies of at least the same coverage and amount and containing terms and conditions that are not less advantageous than the current policy, with respect to acts or omissions occurring prior to the effective time of the merger, subject to specified cost limitations. Conditions to Complete the Merger Banners and F&M Banks respective obligations to complete the merger are subject to the fulfillment or waiver of mutual conditions, including: · the approval of the merger agreement by the F&M Bank shareholders; -50- the approval of the quotation of Banner common stock to be issued in the merger on the Nasdaq, subject to official notice of issuance; the effectiveness of the registration statement under the Securities Act of 1933, as amended, with respect to the Banner common stock to be issued in the merger and the absence of any stop order or proceedings initiated or threatened by the SEC for that purpose; and the absence of any statute, regulation, rule, decree, injunction or other order in effect by any court or other governmental entity that prohibits completion of the transactions contemplated by the merger agreement. Each of Banners and F&M Banks obligations to complete the merger is also separately subject to the satisfaction or waiver of a number of conditions including: the receipt of a legal opinion from Wachtell, Lipton, Rosen & Katz, counsel to Banner, with respect to certain federal income tax consequences of the merger; the receipt and effectiveness of all regulatory approvals, registrations and consents, and the expiration of all waiting periods required to complete the merger; and the other partys representations and warranties in the merger agreement being true and correct, subject to the applicable materiality standards contained in the merger agreement, and the performance by the other party in all material respects of its obligations under the merger agreement. Banners obligation to complete the merger is further subject to the condition that the regulatory approvals received in connection with the completion of the merger not include any conditions or restrictions that, in the aggregate, would reasonably be expected to have a material adverse effect on Banner or F&M Bank, measured relative to F&M Bank. We cannot provide assurance as to when or if all of the conditions to the merger can or will be satisfied or waived by the applicable party. As of the date of this document, we have no reason to believe that any of these conditions will not be satisfied. Termination of the Merger Agreement General The merger agreement may be terminated at any time prior to the completion of the merger by our mutual written consent authorized by each of our boards of directors, as determined by a vote of a majority of its respective members, or by either Banner or F&M Bank if: a governmental entity which must grant a regulatory approval as a condition to the merger denies approval of the merger or any governmental entity has issued -51- an order prohibiting the merger and such action has become final and non- appealable; the merger is not completed by July 31, 2007 (other than because of a breach of the merger agreement caused by the party seeking termination); the other party breaches the merger agreement in a way that would entitle the party seeking to terminate the agreement not to consummate the merger, subject to the right of the breaching party to cure the breach within 45 days following written notice (unless it is not possible due to the nature or timing of the breach for the breaching party to cure the breach); or if any approval of the shareholders of F&M Bank is not obtained at the F&M Bank shareholders meeting or at any adjournment or postponement of such meeting. The merger agreement may also be terminated by Banner if F&M Bank has materially breached its non-solicitation obligations, or F&M Banks board has failed to recommend in the proxy statement the approval of the merger agreement, publicly withdrawn or modified, or publicly announced its intention to withdraw or modify, in any manner adverse to Banner, its recommendation that its shareholders approve or adopt the merger agreement, or recommended an alternative proposal or failed to recommend against any publicly disclosed alternative proposal within ten business days or failed to call a meeting of F&M Banks shareholders. The merger agreement may also be terminated by Banner within two business days of the date on which the last required governmental approval is obtained if its board of directors determines (and gives written notice to F&M Bank of such determination) by majority vote of the full board of directors if the twenty consecutive trading day average closing price of Banner common stock is more than $49.71. If Banner seeks to exercise this termination right, F&M Bank has the option to prevent the merger agreement from being terminated by agreeing to a reduction in the value of the aggregate consideration to $107,560,387 by reducing the amount of the cash portion of the merger consideration. The merger agreement may also be terminated by F&M Bank within two business days of the date on which the last required governmental approval is obtained if its board of directors determines (and gives written notice to Banner of such determination) by majority vote of all its members if: the twenty consecutive trading day average closing price of Banner common stock is less than $33.27; and the decline in the twenty consecutive trading day average closing price of Banner common stock exceeds the decline, if any, of an index of certain peer companies by 18.66 percentage points. If F&M Bank seeks to exercise this termination right, Banner has the option to prevent the merger agreement from being terminated by agreeing to an increase the aggregate -52- consideration such that the implied value of Banner common stock is equal to the lower of $33.27 or the value equivalent to having underperformed the peer group index by 18.66%. Effect of Termination In the event the merger agreement is terminated as described above, the merger agreement will become void and neither Banner nor F&M Bank will have any liability under the merger agreement, except that: both Banner and F&M Bank will remain liable for any willful breach of the merger agreement; and designated provisions of the merger agreement, including the payment of fees and expenses, non-survival of the representations and warranties, confidential treatment of information, and publicity restrictions will survive the termination. Payment of Termination Fee Under the terms of the merger agreement, F&M Bank will pay to Banner in cash a termination fee, in the amount indicated, under the following circumstances: if Banner terminates the merger agreement because F&M Bank materially breached its non-solicitation obligations, or F&M Banks board failed to recommend in the proxy statement the approval of the merger agreement, publicly withdrew or modified, or publicly announced its intention to withdraw or modify, in any manner adverse to Banner, its recommendation that its shareholders approve or adopt the merger agreement, or recommended an alternative proposal or failed to recommend against any publicly disclosed alternative proposal within ten business days or failed to call a meeting of F&M Banks shareholders, then F&M Bank will pay Banner a termination fee of $3 million, to be paid within ten business days following termination; if (1) either party terminates the merger agreement because an intentional material breach by F&M Bank prevents the merger from being consummated prior to July 31, 2007, either party terminates the merger agreement due to the failure to obtain the required approval of F&M Bank shareholders, or Banner terminates the merger agreement as a result of a intentional material breach of the merger agreement by F&M Bank, and (2) an alternative proposal has been publicly announced or otherwise communicated or made known to the senior management or board of directors of F&M Bank after the date of the merger agreement and before the termination (or before the F&M Bank shareholders meeting in the case of a termination because of the failure of F&M Bank shareholders to approve and adopt the merger agreement), then (1) F&M Bank shall pay an amount equal to one-third of the termination fee on the business day following the termination and (2) if, within twelve months of the date of such termination of the merger agreement, F&M Bank enters into any definitive agreement with respect to, or consummates, any alternative proposal (covering at least 50%, rather than 25%, of -53- outstanding shares or value of assets), then F&M Bank shall pay an amount equal to two-thirds of the termination fee upon the earlier of the execution or consummation of such proposal. Amendment, Waiver and Extension of the Merger Agreement Amendment The boards of directors of Banner and F&M Bank may amend the merger agreement. However, after any approval of the merger agreement by the F&M Bank shareholders, there may not be, without further approval of the shareholders, any amendment of the merger agreement that requires such further approval under applicable law. Extension; Waiver At any time prior to the completion of the merger, each of Banner and F&M Bank may: extend the time for performance of any of the obligations or other acts of the other party under the merger agreement; waive any inaccuracies in the other partys representations and warranties contained in the merger agreement; and waive the other partys compliance with any of the agreements or conditions contained in the merger agreement. Fees and Expenses In general and except as described above in Payment of Termination Fee, all costs and expenses incurred in connection with the merger agreement will be paid by the party incurring such expenses, except that those expenses incurred in connection with filing, printing and mailing the registration statement and this document will be shared equally by Banner and F&M Bank. Restrictions on Resales by Affiliates Shares of Banner common stock to be issued to F&M Bank shareholders in the merger have been registered under the Securities Act of 1933, as amended, which we refer to as the Securities Act, and may be traded freely and without restriction by those shareholders not deemed to be affiliates (as that term is defined under the Securities Act) of F&M Bank. Any subsequent transfer of shares by any person who is an affiliate of F&M Bank at the time the merger is submitted for a vote of the F&M Bank shareholders, however, will require either: the further registration under the Securities Act of the Banner common stock to be transferred; -54- compliance with Rule 145, including the applicable provisions of Rule 144 promulgated under the Securities Act, which permits limited sales under certain circumstances; or the availability of an exemption from registration. An affiliate of F&M Bank is a person who directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, F&M Bank. These restrictions are expected to apply to the directors and executive officers of F&M Bank and the holders of 10% or more of the outstanding F&M Bank common stock. The same restrictions apply to the spouses and certain relatives of those persons and any trusts, estates, corporations or other entities in which those persons have a 10% or greater beneficial or equity interest. Banner will give stop transfer instructions to the exchange agent with respect to the shares of Banner common stock to be received by persons subject to these restrictions, and the certificates for their shares will be appropriately legended. F&M Bank has agreed in the merger agreement to use its reasonable best efforts to cause each person who is an affiliate of F&M Bank for purposes of Rule 145 under the Securities Act to deliver to Banner a written agreement intended to ensure compliance with the Securities Act. -55- THE COMPANIES Banner Corporation Banner a bank holding company primarily engaged in the business of planning, directing and coordinating the business activities of its wholly owned subsidiary, Banner Bank. Banner Bank is a Washington-chartered commercial bank that operates a total of 62 branch offices and 12 loan offices in 24 counties in Washington, Oregon and Idaho. Banner Bank offers a wide variety of commercial banking services and financial products to individuals, businesses and public sector entities in its primary market areas. Its focus is on traditional banking, accepting deposits and originating loans in locations surrounding its offices. Banner Bank also participates actively in the secondary market, engaging in mortgage banking operations largely through the origination and sale of one- to four-family residential loans. Lending activities include commercial business and commercial real estate loans, agricultural business loans, construction and land development loans, one- to four-family residential loans and consumer loans. Additional information about Banner and its subsidiaries is included in documents incorporated by reference in this document. See Where You Can Find More Information. The principal executive office of Banner is located at 10 South First Avenue, Walla Walla, Washington 99362, and its telephone number is (509) 527-3636. F&M Bank General F&M Bank is a Washington state-chartered, commercial bank that was incorporated in 1906 as Farmers and Merchants Bank of Rockford. F&M Bank is a member of the Federal Reserve system, and conducts its business through its 13 branch offices in and around Spokane, Washington. As of December 31, 2006, the bank had total assets of approximately $415 million, total net loans of approximately $366 million, total deposits of approximately $340 million and shareholders equity of approximately $37.8 million. Products and Services The bank engages primarily in the business of providing commercial, real estate, private and professional banking services to commercial and individual customers in Spokane and neighboring communities, including short-term and medium-term loans, revolving credit facilities, residential and commercial construction lending, mortgage lending, various savings programs, checking accounts, installment and personal loans, and bank card service. F&M Bank provides financial services to individuals, corporations, partnerships, government bodies and other legal entities. The bank seeks to make all sound, productive and socially beneficial loans that the resources of the bank and its formal lending policies will permit. The banks primary focus on lending is to customers with economic interests in the bank market area. F&M Bank is committed to reinvesting its capital in the Spokane area. F&M Bank extends numerous types of consumer and business credit products. Consumer products include loans for motor vehicles, recreation vehicles, household goods, personal use -56- such as vacations, medical expense, second mortgage loans, home equity loans and lines of credit, personal and custom lines of credit, bank card services. F&M Bank also operates a full service real estate mortgage department offering a variety of fixed and adjustable rate mortgage loan products for residential housing. This includes conventional, FHA and VA programs, First-Time Homebuyer programs, custom construction loan packages and loans for the purchase of residential building lots. Consumer loans are generally structured with monthly payments, but the bank does provide quarterly, semi-annual and annual payment options. Interest rates are offered on fixed or variable rate basis. Maturities on consumer loans range from one to fifteen years with the average loan maturity under five years. F&M Bank is a full service commercial lending facility providing sound loans for development, operation, or expansion of commercial business. Commercial loans include term equipment loans, fixed asset purchases, working capital term loans and lines of credit, receivables financing, inventory financing, Small Business Administration guaranteed loans, 504 real estate loans, commercial real estate construction loan and end loans, loans for purchase of investment or income properties, loans for business acquisitions, lease financing and retail installment contracts. Commercial loans are generally priced on a variable rate basis with national bank prime rate or U.S. Treasury Bill as the base rate. The bank offers fixed rate loans but requires three or five-year calls to reduce interest rate risk. Commercial business loans have maturities of one to five years. Commercial real estate loans are structured for one to fifteen years. Unsecured loans generally have maturities of one year or less. The bank offers a diverse array of deposit products for both business and consumers. Checking accounts are provided free of cost for seniors and charitable organizations. Consumers may choose from a variety of accounts based on volume of checks written and balances maintained. The bank offers business-checking plans for small and large businesses. Deposit products include savings, money market accounts, liquid asset accounts for overnight investments, savings certificates, time deposits up to five years, and a Dream Fund, which guarantees the rate to maturity with the ability to add new funds. The bank offers U.S. Treasuries when investors require alternative investment choices. The bank does not offer brokerage services. For business accounts, the bank offers payroll services and courier service to qualifying accounts. The bank loan-servicing department provides safekeeping and time collection services. Business Strategy F&M Banks goal prior to entering into this merger transaction has been to become a regional, full-service, commercial bank specializing in small- to mid-size business and consumer banking products and services. The bank focuses on centralized product support, de-centralized sales and service, and strives to be the low-cost, best value provider of quality banking products and services. The bank caters to businesses with annual sales between $500,000 and $15 million. The bank also serves consumer banking customers, with an emphasis on moderate- to upper-income households. -57- The banks business strategy involves a balance of growth and profitability, and includes significant investment in personnel and facilities to enhance the banks ability to grow deposits and income-generating assets. The primary strategies to accomplish these objectives focus on operational efficiency by aligning revenue and expenses at every level of the company, revenue diversification through de novo branch expansion, renovation of existing facilities and consideration of acquisition opportunities. In addition, the bank seeks to provide value-added products and services, including derivatives, such as interest-rate swaps, merchant card services and cash management products. Further, the bank is striving for better integration of its delivery channels, including traditional branch delivery of products and services to the micro-business market (businesses with annual sales below $500,000), emphasis on cross-selling and referrals within the bank, cross market sales and marketing, and deposit product advertising. Market Area F&M Bank primarily accepts deposits and makes loans within the Spokane metropolitan areas and neighboring communities of Spokane County, although the bank considers eastern Washington and northern Idaho to constitute its market area. Due to this focus, F&M Bank is more dependent on, and exposed to, changes in the local economy than competitors who serve a number of geographic markets. Spokane County has a population of approximately 430,000 (as of 2003) The population grew 1.4% in the period from 1990 to 2003, compared with state-wide growth of nearly 2% and national growth of approximately 1.3% . Significantly faster growth has occurred in Kootenai County in northern Idaho. The economies of eastern Washington and northern Idaho have been historically dependent on natural resources and agriculture, although recent years have seen increased focus on trade and technology firms. Spokane serves as an economic hub of the Inland Northwest, which encompasses 36 counties in eastern Washington, northern Idaho, western Montana and northeast Oregon, with an aggregate population of approximately 1.7 million. Spokane County is home to a population that is generally well educated and culturally and racially diverse, and has attracted people from outside the area who seek a unique environment and balanced lifestyle. Competition The community banking business is highly competitive. F&M Bank competes primarily with other commercial banks, as well as savings and loan associations, finance companies, and credit unions, and also competes with non-bank financial service providers, including brokerage firms, insurance companies, large-box retailers and other providers of bank-like products. There are 17 commercial banks with an aggregate of 113 branch offices in Spokane County. Although F&M Bank has more retail branches than any other commercial bank in Spokane County, the banks market, as measured by share of deposits, is dominated by large regional and super-regional banks, including Washington Trust Bank, Sterling Savings Bank, Washington Mutual, Bank of America, Wells Fargo and U.S. Bank. Deposits at these institutions represent a significant majority of total commercial bank deposits in F&M Banks market. The major commercial banks have competitive advantages over F&M Bank in that they have higher lending limits and are able to offer statewide facilities and services that F&M Bank does not offer. To a lesser extent, F&M Bank also competes with several locally headquartered community banks, including AmericanWest Bank, Inland Northwest Bank, Bank of Fairfield and Banner Bank. -58- Facilities F&M Bank operates 13 full-service banking offices: six in Spokane, including two located inside Safeway stores, three in Spokane Valley, one in Millwood, one in Rockford, one in Liberty Lake (in a Safeway store), and one in Cheney. Each branch has a drive-up window and a no-fee ATM. In addition, the bank has three ATM-only locations in Spokane. In addition, the bank has an operations center in a leased facility of the Spokane Airport Business Park. The bank owns all but four of its offices, and the branches in the Safeway stores are subject to leases expiring in 2009 and 2010, respectively, and the Liberty Lake office is subject to a lease with a term that expired in 2005, which has been renewed for an additional three years. Employees As of December 31, 2006, F&M Bank had a total of 140 full-time equivalent employees. None of the banks employees are covered by a collective bargaining agreement. Management believes relations with its employees are good. Legal Proceedings There are no threatened or pending legal proceedings against F&M Bank which, if determined adversely, would, in the opinion of management, have a material and adverse effect on the banks business or financial position. Securities Authorized for Issuance Under Equity Plans F&M Bank maintains a 2001 Stock Option Plan pursuant to which as of [], 2007 there were options to purchase [] shares outstanding. All of these outstanding options are currently vested. The exercise price of outstanding stock options ranges between $13.91 and $21.31 per share, with a weighted average exercise price of $18.43 per share. There are no reserved shares available for issuance under the plan. All outstanding stock options will terminate as of completion of the merger. F&M Bank has two stock bonus plans, the F&M Bank Management Stock Bonus Plan and the F&M Bank Directors Stock Grant Plan. There are 200,000 shares reserved for issuance under each of the plans. Under the Directors Stock Grant Plan, directors received stock grants totaling 12,826 shares on April 11, 2006, which were immediately vested. F&M Bank has issued 5,990 shares of restricted stock pursuant to the F&M Bank Management Stock Bonus Plan, of which 1,995 vested as of April 11, 2006, 1,995 vest as of April 11, 2007, and the remaining 2,000 vest as of April 11, 2008. Prior to vesting, if the recipient desires to sell the shares, the recipient must offer the shares to the bank for repurchase at the nominal value of $0.10 per share. If the bank fails to repurchase the shares within 30 days of notice, the recipient may freely sell the shares. The restricted shares are also subject to the right of the bank to repurchase the shares for the nominal value of $0.10 per share in the event of termination of employment during the restricted period. Vested shares continue to be subject to the right of the bank to purchase the shares upon termination of the recipients employment for any reason, including death, at the fair market value of the stock as of the date of termination. In the merger, holders of restricted shares issued under the F&M Bank Management Stock Bonus Plan will receive merger consideration as provided under the merger agreement for all outstanding shares -59- of F&M Bank common stock; however, shares of Banner common stock received in the merger will be subject to the same vesting requirements as applied under the F&M Bank Management Stock Bonus Plan. The following table sets forth information about equity compensation plans in effect that provide for the award of securities or the grant of options to purchase securities to employees of the Company and its subsidiaries. (c) Number of securities remaining available for (a) (b) future issuance under Number of securities to Weighted-average equity compensation be issued upon exercise exercise price of plans (excluding of outstanding options, outstanding options, securities reflected in Plan category warrants and rights warrants and rights column (a)) Equity compensation plans approved by 38,580 $18.43 381,184 security holders Equity compensation plans not approved by 0 0 0 security holders Total 38,580 $18.43 381,184 Shares Owned by Directors, Executive Officers and Certain Beneficial Owners The following tables set forth information as of March 1, 2007, regarding the shares of F&M Bank common stock beneficially owned by (i) each person (other than executive officers or directors whose stock ownership is listed below), known by F&M Bank to own beneficially more than 5% of F&M Banks common stock, (ii) each director of F&M Bank, (iii) each non-director executive officer of F&M Bank, and (iv) all directors and executive officers of F&M Bank as a group. Except as noted below, each holder has sole voting and investment power with respect to shares of F&M Bank common stock listed as owned by such person or entity. Amount and Nature of Name and Address Beneficial Ownership Percent of Class Principal Shareholders (5% Owners Exclusive of Directors and Officers) Loretta Stevens/ Halter Family LLC 222,386 10.9% P. O. Box 136 Rockford, Washington 99030 Directors and Executive Officers David A. Klaue, Director and Chairman 954,434 46.7% John G. Layman, Director and Vice Chairman 319,448 15.6% John R. Layman , Director and Vice Chairman 99,629 4.9% Lawrence E. Peretti, Director 20,430 1.0% Richard A. Odegard, Director 15,500 * John Wagner, Director, President 13,768 * John Tombari, EVP, CFO 20,660 1.0% -60- Cindy Baracco, SVP, Chief Retail Office 2,400 * Mimi Ellis, SVP, Human Resources Director 2,400 * Mark Hund, SVP, Senior Credit Administrator 16,229 * Mike Beasley, EVP, Chief Lending Officer 19,632 1.0% Keith Matteson, IT Manager 1,342 * All Directors and Officers (12 persons) 1,485,872 71.8% * less than 1%. (1) Unless otherwise provided, the address of each beneficial holder listed above is c/o F&M Bank, 25 North Mullan Road, Suite 303, Spokane Valley, Washington 99206. (2) Includes 9,386 shares held in the 401(k) Profit Sharing Plan. (3) Individual is also a trustee of the F&M Bank 401(k) Profit Sharing Plan which holds 148,950 shares that are not included in this table, because the trustee does not have authority to vote the shares with respect to the merger without instructions from the beneficial owner. (4) Includes 653,481 shares owned indirectly, of which 221 shares are held in the 401(k) Profit Sharing Plan. (5) Includes 22,534 shares owned indirectly in the 401(k) Profit Sharing Plan. (6) Includes 3,400 shares owned indirectly. (7) Includes 9,860 shares owned indirectly. (8) Includes 330 restricted shares and 4,000 shares subject to immediately exercisable stock options. (9) Includes 7,909 shares held indirectly, of which 3,999 are held in the 401(k) Profit Sharing Plan; 200 restricted shares; and 6,330 shares subject to immediately exercisable stock options. (10) Includes 134 restricted shares and 2,000 shares subject to immediately exercisable stock options. (11) Includes 134 restricted shares and 2,000 shares subject to immediately exercisable stock options. (12) Includes 3,979 shares held indirectly in the 401(k) Profit Sharing Plan; 134 restricted shares and 5,600 shares subject to immediately exercisable stock options. (13) Includes 4,342 shares held indirectly in the 401(k) Profit Sharing Plan; 200 restricted shares and 10,490 shares subject to immediately exercisable stock options. (14) Includes 142 shares held indirectly in the 401(k) Profit Sharing Plan; 66 restricted shares and 1,000 shares subject to immediately exercisable stock options. -61- MARKET PRICE AND DIVIDEND DATA Banner Banner common stock trades on The Nasdaq Global Select Market under the symbol BANR. The following table sets forth the high and low sales prices of Banner common stock for the calendar quarters indicated, as reported on the Nasdaq, and the quarterly cash dividends declared per share in the periods indicated: Dividend High Low Declared First Quarter $ 31.58 $ 26.31 $ 0.17 Second Quarter 28.89 24.67 0.17 Third Quarter 31.24 25.89 0.17 Fourth Quarter 32.76 25.96 0.18 First Quarter 35.25 30.58 0.18 Second Quarter 40.02 33.25 0.18 Third Quarter 42.16 37.50 0.18 Fourth Quarter 46.71 39.53 0.19 First Quarter (through []) [ ] [ ] 0.19 On December 11, 2006, the last full trading day before the public announcement of the merger agreement, the high and low sale prices of Banner common stock as reported on the Nasdaq were $[] and $[], respectively. On [ ], 2007, the last full trading day before the date of this document, the high and low sale prices of Banner common stock as reported on the Nasdaq were $[ ] and $[ ], respectively. As of [ ], 2007, the last date prior to printing this document for which it was practicable for Banner to obtain this information, there were approximately [ ] registered holders of Banner common stock. F&M Bank There is no established public trading market for F&M Bank common stock and F&M Bank has no record of private transactions in the stock within the two most recent fiscal years not involving F&M Bank. The bank has repurchased shares pursuant to the put right under the F&M Bank Profit Sharing Plan, which is based on an appraised value of the banks stock, and repurchased 3,850 shares from a former executive at $17.77 on April 14, 2006. The bank sold 5,484 shares to John Wagner, President of F&M Bank on September 30, 2005 at $17.10 per share pursuant to his employment agreement. The bank paid $18.80 and $21.00 per share for repurchases in 2005 and 2006. F&M Bank paid annual dividends of $0.80 per share in 2005 and -62- $0.88 per share in 2006. F&M Bank will declare a dividend immediately prior to completion of the merger in an amount equal to an annual dividend of $0.88 per share pro rated for the number of days between December 31, 2006 and the date of completion of the merger. As of [ ], 2007, the last date prior to printing this document for which it was practicable for F&M Bank to obtain this information, there were [] shares outstanding and approximately [ ] registered holders of F&M Bank common stock. -63- COMPARATIVE RIGHTS OF BANNER AND F&M BANK SHAREHOLDERS Banner and F&M Bank are both incorporated under Washington law. Any differences, therefore, in the rights of holders of Banner common stock and F&M Bank common stock arise primarily from differences in their respective articles of incorporation and bylaws and differences between the Washington Business Corporations Act (Title 23B) and the statutes governing banks (Title 30 of the RCW). Upon completion of the merger, the articles of incorporation and bylaws (as amended in accordance with the merger agreement) of Banner in effect immediately prior to the effective time of the merger will be the articles of incorporation and bylaws of the combined company. Consequently, after the effective time of the merger, the rights of former F&M Bank shareholders will be determined by reference to the Banner articles of incorporation and bylaws. The material differences between the rights of holders of F&M Bank common stock and the rights of holders of Banner common stock, resulting from the differences in their governing corporate instruments, are summarized below. This summary is not meant to be relied upon as an exhaustive list or a detailed description of the provisions discussed and is qualified in its entirety by reference to the Washington Business Corporation Act and the governing instruments of Banner and F&M Bank, to which you are referred. The governing instruments are subject to amendment in accordance with their terms. Copies of the governing corporate instruments of Banner are available, without charge, to any person, including any beneficial owner to whom this document is delivered, by following the instructions listed under Where You Can Find More Information. BANNER F&M BANK Authorized Capital Authorized Shares . Banner is authorized under its Authorized Shares . F&M Bank is authorized under its articles of incorporation to issue 25,000,000 shares of articles of incorporation to issue 2,500,000 shares of common stock, par value $0.01, and 500,000 shares of common stock, par value $1.00. preferred stock, par value $0.01. Preferred Stock . Banners articles of incorporation provide that the relative rights, preferences and limitations of preferred stock may be determined by the board of directors. The rights of preferred shareholders may supersede the rights of common shareholders. Currently, no Banner preferred stock is issued or outstanding. Special Meetings of Shareholders Banners articles of incorporation provide that special Washington law provides that special meetings of its meetings of its shareholders may only be called by the shareholders may be called by the board and shall be board or its committees. called by the board upon request of shareholders representing one-third of the issued capital stock. Number of Directors; Classified Board; Removal; Vacancies Number of Directors . Banners articles of incorporation Number of Directors . F&M Banks articles of provide that the board of directors must consist of incorporation provide that the board of directors must between five and twenty-five directors, with the exact consist of between seven and nine directors, who shall number to be fixed from time to time by the board of own minimum number of shares of the corporation. directors. Currently, there are twelve directors on the board of directors. -64- BANNER Classified Board . Banners articles of incorporation provide that the board of directors is divided into three classes of directors, with the classes to be as nearly equal as possible. Each class is elected for a three-year term. Removal . Banners articles of incorporation provide that any director or the entire board may only be removed for cause by the affirmative vote of 80% of the shares entitled to vote thereon. F&M BANK Classified Board . F&M Banks board of directors is not classified. Directors are elected annually to one-year terms. Removal . Washington law provides that directors may be removed with or without cause at a special meeting of the shareholders called for that purpose and the notice of which states such purpose unless cumulative voting is permitted or the articles of incorporation otherwise provide. F&M Banks articles of incorporation do not permit cumulative voting or provide otherwise. Vacancies . Banners articles of incorporation provide that vacancies will be filled by a vote of two-thirds of the directors then in office. Vacancies . F&M Banks bylaws provide that vacancies will be filled by the board at a special meeting of the board called for that purpose. Amendments to Articles of incorporation Under Washington law and subject to selected exceptions provided by Washington law, an amendment to the articles of incorporation proposed by the corporation requires the approval of the holders of a two-thirds, or a majority in the case of a public company, of the outstanding stock, or any class of stock, entitled to vote upon the proposed amendment. Banners articles of incorporation additionally require a vote of 80% of the outstanding shares entitled to vote where the amendment concerns the: removal of directors; notice provisions for shareholder nominations and proposals; approval and evaluation of business combinations and the limitations on voting certain capital stock; indemnification and limitation of person liability; the calling of special meetings of the shareholders; and right of the board of directors or shareholders to amend the articles of incorporation and bylaws. Under Washington law and subject to selected exceptions provided by Washington law, an amendment to the articles of incorporation requires the affirmative vote of two-thirds of the shareholders. Amendments to the Bylaws Banners articles of incorporation and bylaws permit F&M Banks bylaws permit amendment of the bylaws amendment of the bylaws by the board of directors or by by the board of directors. Under Washington law, the the affirmative vote of 80% of the shareholders. shareholders may amend the bylaws. -65- BANNER F&M BANK Notice of Shareholder Nominations and Proposals Banners articles of incorporation permit shareholders to F&M Banks articles of incorporation and bylaws do not nominate candidates for election to the board of restrict shareholders ability to make nominations or directors and to introduce other business that is a proper proposals. matter for shareholder action in connection with any shareholder meeting. In order for a nomination or proposal to be properly brought before a shareholder meeting by a shareholder: the shareholder must give timely written notice of the item as provided under the articles of incorporation; for notice to be timely, it must be delivered to the corporate secretary at the principal office of Banner not less than 30 nor more than 60 days prior to the meeting, provided that if less than 31 days notice of the meeting is given to shareholders, then on the tenth day following the day on which such notice was mailed to shareholders the proposal must provide certain information concerning the shareholder and each person whom the shareholder proposes to nominate for election (including his or her consent to such nomination and to serve as a director, if applicable), and a brief description of the proposal, the reasons for the proposal, and any interest the shareholder has in the proposal (if relating to items other than the election of one or more directors). Shareholder Action by Written Consent Without a Meeting Banners bylaws permit shareholder action by Washington law permits shareholder action by unanimous written consent of the shares of capital stock unanimous written consent of the shares of capital stock entitled to vote on the action. entitled to vote on the action. Required Vote for Mergers and Dispositions of Assets; Control Share Acquisitions Required Vote for Mergers and Dispositions of Assets . Required Vote for Mergers and Dispositions of Assets . In addition to the provisions of Chapter 23B.19 of the Washington law requires that a merger of two banks be Washington Business Corporation Act (described approved by two-thirds of the shareholders of each opposite), Banners articles of incorporation provide that merging bank. any merger, share exchange, sale of all or substantially all of Banners assets must be approved by a majority of the outstanding shares entitled to vote thereon. Banners articles of incorporation prohibit Banner from engaging in a business combination with an interested shareholder who, together with its associates and affiliates, beneficially owns 10% or more of the outstanding voting stock of the corporation unless at least 80% of the outstanding capital stock entitled to vote and a majority of the outstanding shares of capital stock entitled to vote excluding all shares beneficially owned by the interested shareholder approve the transaction. -66- BANNER F&M BANK This supermajority voting requirement does not apply to any business combination that is approved by two-thirds of the continuing directors acting a meeting where two-thirds of the continuing directors are present. A continuing director is any director are unaffiliated with the interested shareholder and who was a director prior to the time the interested shareholder became such, or any director recommended by such directors. The following transactions are business combinations subject to the restrictions described above: a merger or consolidation of Banner or any of its subsidiaries with the interested shareholder; a sale or other disposition to or with the interested shareholder of assets exceeding 25% of the total assets of Banner at the end of the preceding fiscal year; the issuance of securities of Banner or its subsidiaries to the interested shareholder; the acquisition by Banner or its subsidiaries of securities of the interested shareholder; any reclassification of or involving Banners common stock; and any agreement, contract or arrangement providing for the transactions listed above. Banners articles of incorporation include a constituency provision that permits Banners board of directors to consider interests of Banners employees, depositors, loan and other customers, creditors and other elements of the communities in which Banner does business in evaluating a business combination, as defined above. Absence of Required Vote for Some Mergers . Washington law does not require a vote of the shareholders if: the agreement of merger does not amend the articles of the corporation except in ways that would not have required shareholder consent under state law; each shareholder will, after the merger, hold the same number of shares, with identical designations, preferences, limitations, and relative rights; and the number of voting and participating shares issuable in connection with the merger will not cause the corporation to exceed the number of voting and -67- BANNER F&M BANK participating shares, respectively authorized by its articles of incorporation. Banners articles of incorporation provide that if any person or group (other than certain underwriters, employee benefit plans, and proxyholders) acquires more than 10% of the voting power of the corporation without the prior approval of two-thirds of the continuing directors, such person shall only be entitled to 1/100 th of a vote per share for each share in excess of 10% of the voting power of the corporation. Shareholder Rights Plans Banner does not currently have a shareholder rights plan. F&M Bank does not currently have a shareholder rights plan. Indemnification of Directors and Officers Banners articles of incorporation provide that Banner Washington law provides that unless a corporations will indemnify and advance expenses to its directors, articles of incorporation provide otherwise, a corporation officers, employees and agents, and persons serving as a shall indemnify a director, if such director was wholly director, officer, partner, trustee, employee or agent of successful, on the merits or otherwise, in the defense of another entity at the request of the corporation, against any proceeding to which the director was a party expenses, judgments, fines and settlements actually and because of being a director of the corporation, against reasonably incurred by the person in connection with an reasonable expenses incurred in connection with such action, suit or proceeding, unless resulting from: proceeding. F&M Banks articles of incorporation do not provide otherwise. acts or omissions finally adjudged to violate the law (including Washington state law regarding unlawful distributions); or transactions with respect to which it is finally adjudged that such person received a benefit to which s/he was not legally entitled. Limitation of Personal Liability of Directors and Officers Banners articles of incorporation provide that no F&M Banks articles of incorporation do not limit the director will be personally liable to the corporation or its personal liability of directors and officers. shareholders for monetary damages for breach of the directors fiduciary duty except for liability for: intentional misconduct; a knowing violation of law; a violation of Washington law relating to unlawful distributions; or any transaction from which the director will personally receive a benefit in money, property or services to which the director is not legally entitled. -68- LEGAL MATTERS The validity of the shares of Banner common stock to be issued in the merger will be passed upon for Banner by Wachtell, Lipton, Rosen & Katz. EXPERTS The consolidated financial statements of Banner Corporation at December 31, 2006 and 2005, and for each of the three years in the period ended December 31, 2006, included in Banner Corporations Annual Report (Form 10-K) for the year ended December 31, 2006, which is referred to and made a part of this Prospectus and Registration Statement, and Banner Corporation managements assessment of the effectiveness of internal control over financial reporting as of December 31, 2006 included in the Form 10-K and incorporated by reference in this Prospectus and Registration Statement, have been audited by Moss Adams LLP, an independent registered public accounting firm, as set forth in its reports thereon, included therein, and incorporated herein by reference. Such consolidated financial statements and managements assessment are incorporated herein by reference in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. OTHER MATTERS F&M Bank will hold a 2007 annual meeting of shareholders only if the merger is not approved by shareholders at the special meeting of shareholders. For a shareholder proposal, including a nomination for election as a director, to be brought before an annual meeting of shareholders, the shareholder may give advance notice to F&M Bank by directing correspondence to its President or may present such proposal in person at the annual meeting. WHERE YOU CAN FIND MORE INFORMATION Banner files annual, quarterly and special reports, proxy statements and other information with the SEC. You may read and copy any reports, statements or other information on file with the SEC at the SECs public reference room located at treet, NE, Room 1580, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. The SEC filings are also available to the public from commercial document retrieval services. The Banner filings are also available at the Internet website maintained by the SEC at www.sec.gov . Banner has filed a registration statement on Form S-4 to register with the SEC the Banner common stock that F&M Bank shareholders will receive in connection with the merger. This document is a part of the registration statement of Banner on Form S-4 and is a prospectus of Banner and a proxy statement of F&M Bank for F&M Bank special meeting. The SEC permits Banner to incorporate by reference information into this document. This means that Banner can disclose important information to you by referring you to another document filed separately with the SEC. The information incorporated by reference is deemed to be part of this document, except for any information superseded by information contained directly in this document or by information contained in documents filed with or furnished to the SEC after the date of this document that is incorporated by reference in this document. -69- This document incorporates by reference the documents set forth below that have been previously filed with the SEC. These documents contain important information about Banner and its financial condition. Banner SEC Filings (File No. 000-26584) Annual Report on Form 10-K Current Reports on Form 8-K Description of Banner common stock set forth in the registration statement on Form 8-A filed pursuant to Section 12 of the Exchange Act, including any amendment or report filed with the SEC for the purpose of updating this description Period or Filing Date Year Ended December 31, 2006 March 2, 2007 August 8, 1995 Banner also incorporates by reference into this document additional documents that it may file with the SEC under Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended, between the date of this document and the date of the F&M Bank special meeting. These documents include Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K as well as proxy statements. You may not have been sent some of the documents incorporated by reference, but you can obtain any of them through Banner as described below, through the SEC or through the SECs Internet website as described above. Documents incorporated by reference are available without charge, excluding all exhibits unless an exhibit has been specifically incorporated by reference into this document. Shareholders may obtain documents incorporated by reference into this document by requesting them in writing, by telephone or via the Internet from the appropriate company at the following address: Banner Corporation 10 South First Avenue Walla Walla, Washington 99362 Attention: Investor Relations Telephone: (509) 527-3636 Internet website: www.bannerbank.com If you would like to request documents from Banner, please do so by [ ], 2007, to receive them before the F&M Bank special meeting, as applicable. This document contains a description of the representations and warranties made in the merger agreement. Representations and warranties are also set forth in contracts and other documents (including the merger agreement) that are attached or filed as exhibits to this document or are incorporated by reference into this document. These representations and warranties have been made solely for the benefit of the other party to such contracts and documents, may be subject to important qualifications and limitations agreed to by the contracting parties, and may not be complete, and such representations and warranties should not -70- be relied on by any other person. In addition, the representations and warranties contained in the merger agreement: have been qualified by information set forth in confidential disclosure schedules exchanged by the parties in connection with signing the merger agreementthe information contained in these schedules modifies, qualifies and creates exceptions to the representations and warranties in the merger agreement; will not survive consummation of the merger and cannot be the basis for any claims under the merger agreement by the other party after termination of the merger agreement except if willfully false as of the date of the merger agreement; may be intended not as statements of fact, but rather as a way of allocating the risk to one of the parties to the merger agreement if those statements turn out to be inaccurate; are subject to the materiality standard described in the merger agreement which may differ from what may be viewed as material by you; and were made only as of the date of the merger agreement or such other date as is specified in the merger agreement. -71- Annex A AGREEMENT AND PLAN OF MERGER by and among BANNER CORPORATION, BANNER BANK and F&M BANK DATED AS OF DECEMBER 11, 2006 as amended by AMENDMENT No. 1 DATED AS OF MARCH 19, 2006 This document is a composite version of the original Agreement and Plan of Merger, dated as of December 11, 2006, as amended by Amendment No. 1 to the Agreement and Plan of Merger, dated as of March 19, 2007. The Agreement and Plan of Merger has not been restated to collectively reflect the amendments above and this composite version has been provided for information purposes only. It should be noted that all references to the date of the merger agreement, as amended by the amendment, will in all instances continue to refer to December 11, 2006, and references to the date hereof and the date of this Agreement will continue to refer to December 11, 2006. TABLE OF CONTENTS Page ARTICLE I THE MERGER 1.1 The Merger A-1 1.2 Effective Time A-2 1.3 Effects of the Merger A-2 1.4 Conversion of F&M Bank Common Stock A-2 1.5 Stock Options and Other Stock-Based Awards A-4 1.6 Articles of Incorporation of Banner Bank A-4 1.7 Bylaws of Banner Bank A-5 1.8 Tax Consequences A-5 ARTICLE II DELIVERY OF MERGER CONSIDERATION 2.1 Exchange Agent A-5 2.2 Deposit of Merger Consideration A-5 2.3 Delivery of Merger Consideration A-5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF F&M BANK 3.1 Corporate Organization A-8 3.2 Capitalization A-9 3.3 Authority; No Violation A-9 3.4 Consents and Approvals A-10 3.5 Reports; Regulatory Matters A-11 3.6 Financial Statements A-12 3.7 Brokers Fees A-13 3.8 Absence of Certain Changes or Events A-13 3.9 Legal Proceedings A-14 3.10 Taxes and Tax Returns A-14 3.11 Employee Matters A-15 3.12 Compliance with Applicable Law A-18 3.13 Certain Contracts A-19 3.14 Risk Management Instruments A-20 3.15 Investment Securities A-21 3.16 Loan Portfolio A-21 3.17 Property A-23 3.18 Intellectual Property A-23 A-i 3.19 Environmental Liability A-24 3.20 State Takeover Laws A-24 3.21 Reorganization; Approvals A-24 3.22 Opinions A-24 3.23 F&M Bank Information A-25 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BANNER AND BANNER BANK 4.1 Corporate Organization A-25 4.2 Capitalization A-26 4.3 Authority; No Violation A-27 4.4 Consents and Approvals A-27 4.5 Reports; Regulatory Matters A-28 4.6 Financial Statements A-29 4.7 Brokers Fees A-30 4.8 Absence of Certain Changes or Events A-30 4.9 Legal Proceedings A-31 4.10 Taxes and Tax Returns A-31 4.11 Compliance with Applicable Law A-31 4.12 Intellectual Property A-32 4.13 Risk Management Instruments A-32 4.14 Investment Securities A-32 4.15 Property A-33 4.16 Environmental Liability A-33 4.17 Reorganization; Approvals A-34 4.18 Opinion A-34 4.19 Banner Information A-34 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 5.1 Conduct of Businesses Prior to the Effective Time A-34 5.2 F&M Bank Forbearances A-34 5.3 Banner Forbearances A-37 ARTICLE VI ADDITIONAL AGREEMENTS 6.1 Regulatory Matters A-37 6.2 Access to Information A-39 6.3 Shareholder Approval A-39 6.4 Affiliates A-40 A-ii 6.5 Nasdaq Listing A-40 6.6 Employee and Director Matters A-40 6.7 Indemnification; Directors and Officers Insurance A-41 6.8 Additional Agreements A-42 6.9 Advice of Changes A-43 6.10 [Reserved] A-43 6.11 No Solicitation A-43 ARTICLE VII CONDITIONS PRECEDENT 7.1 Conditions to Each Partys Obligation to Effect the Merger A-45 7.2 Conditions to Obligations of Banner and Banner Bank A-45 7.3 Conditions to Obligations of F&M Bank A-46 ARTICLE VIII TERMINATION AND AMENDMENT 8.1 Termination A-47 8.2 Effect of Termination A-51 8.3 Fees and Expenses; Termination Fees A-51 8.4 Amendment A-52 8.5 Extension; Waiver A-52 ARTICLE IX GENERAL PROVISIONS 9.1 Closing A-53 9.2 Nonsurvival of Representations, Warranties and Agreements A-53 9.3 Notices A-53 9.4 Interpretation A-54 9.5 Counterparts A-54 9.6 Entire Agreement A-54 9.7 Governing Law; Jurisdiction A-55 9.8 Publicity A-55 9.9 Assignment; Third Party Beneficiaries A-55 A-iii INDEX OF DEFINED TERMS Section Adjusted Option 1.5(a) Agency (Agencies) 3.16(d) Agreement Preamble All Cash Consideration 1.5(a) Alternative Proposal 6.11(a) Alternative Transaction 6.11(a) Articles of Merger 1.2 Average Closing Price 8.1(g) Banner Preamble Banner Bank Articles 4.1(b) Banner Bank Bylaws 4.1(b) Banner Benefit Plans 6.6(a) Banner Capitalization Date 4.2(a) Banner Change in Control Event 8.3(c) Banner Closing Price 2.3(f) Banner Common Stock 1.4(a) Banner Disclosure Schedule Art. IV Banner Fill Option 8.1(g) Banner Leased Properties 4.15 Banner Owned Properties 4.15 Banner Preferred Stock 4.2(a) Banner Ratio 8.1(g)(ii) Banner Real Property 4.15 Banner Regulatory Agreement 4.5(b) Banner Requisite Regulatory Approvals 7.2(d) Banner SEC Reports 4.5(c) Banner Starting Price 8.1(g) Banner Stock Plans 4.2(a) Banner Subsidiary 3.1(b) Banner Warrant 1.5(c) BHC Act 3.1(b) Business Combination 8.3(c) Business Day 8.1(g) Cash Consideration 1.4(c)(i) Ceiling Price 8.1(h)(i) Certificate 1.4(d) Claim 6.7(a) Closing 9.1 Closing Date 9.1 Code Recitals Confidentiality Agreement 6.2(b) Controlled Group Liability 3.11 A-iv Covered Employees 6.6(a) Derivative Transactions 3.14(a) Determination Date 8.1(g) Dissenting Shares 1.4(f) DPC Common Shares 1.4(b) Effective Time 1.2 Employment Agreement 3.11 ERISA 3.11 Exchange Act 3.13(a) Exchange Agent 2.1 Exchange Agent Agreement 2.1 Exchange Fund 2.2 Exchange Ratio 1.5(c) F&M Bank Preamble F&M Bank Articles 3.1(b) F&M Bank Balance Sheet 3.6(a) F&M Bank Benefit Plan 3.11 F&M Bank Bylaws 3.1(b) F&M Bank Capitalization Date 3.2(a) F&M Bank Common Stock 1.4(b) F&M Bank Contract 3.13(a) F&M Bank Criticized Assets 3.14(c) F&M Bank Disclosure Schedule Art. III F&M Bank ERISA Affiliate 3.11 F&M Bank Fill Option 8.1(h) F&M Bank Financial Statements 3.6(a) F&M Bank Leased Properties 3.17 F&M Bank Options 1.5(a) F&M Bank Owned Properties 3.17 F&M Bank Plan 6.6(f) F&M Bank Pool 3.16(g) F&M Bank Preferred Stock 3.2(a) F&M Bank Real Property 3.17 F&M Bank Recommendation 6.3 F&M Bank Regulatory Agreement 3.5(b) F&M Bank Requisite Regulatory Approvals 7.3(d) F&M Bank Restricted Shares 1.5(b) F&M Bank Shareholders Meeting 6.3 F&M Bank Stock Plans 1.5(a) F&M Bank Subsidiary 3.1(c) F&M Bank Warrants 1.5(c) FDIC 3.1(d) Final Aggregate Consideration 8.1(g) Final Index Price 8.1(g) Final Price 8.1(g) Floor Price 8.1(g)(i) A-v Form S-4 3.4 GAAP 4.1(c) Governmental Entity 3.4 Indebtedness 3.13(a) Indemnified Parties 6.7(a) Index Group 8.1(g) Index Ratio 8.1(g)(ii) Initial Aggregate Consideration 8.1(g) Initial Index Price 8.1(g) Injunction 7.1(d) Insurance Amount 6.7(c) Intellectual Property 3.18 IRS 3.10(a) Letter of Transmittal 2.3(a) Liens 3.3(b) Loans 3.16(a) Material Adverse Effect 3.1(a) Materially Burdensome Regulatory Condition 6.1(b) Maximum Aggregate Consideration 8.1(g) Merger Recitals Merger Consideration 1.4(c) Minimum Aggregate Consideration 8.1(g) Multiemployer Plan 3.11 Nasdaq 1.5(a) Other Regulatory Approvals 3.4 Outstanding Banner Common Stock 8.3(c) Outstanding Banner Voting Securities 8.3(c) Permitted Encumbrances 3.17 Plan 3.11 Policies, Practices and Procedures 3.15(b) Proxy Statement 3.4 RCW 1.1(a) Regulatory Agencies 3.5(a) Repurchase Adjustment Amount 1.4(c) Resulting Bank Recitals Sarbanes-Oxley Act 4.5(c) SEC 3.4 Securities Act 3.2(a) Share Ratio 1.4(c) Stock Consideration 1.4(c)(ii) Subsidiary 3.1(b) Takeover Statutes 3.20 Tax Return 3.10(c) Tax(es) 3.10(b) Termination Fee 8.3(b)(i) A-vi Trust Account Common Shares 1.4(b) Unaudited F&M Bank Balance Sheet 3.6(a) Voting Debt 3.2(a) WBCA 1.3 Withdrawal Liability 3.11 A-vii AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of December 11, 2006 (this  Agreement ), by and among F&M BANK, a Washington state-chartered bank ( F&M Bank ) and BANNER CORPORATION, a Washington corporation ( Banner ) and BANNER BANK, a Washington state-chartered bank. W I T N E S S E T H: WHEREAS, the Boards of Directors of F&M Bank and Banner have determined that it is in the best interests of their respective companies and their shareholders to consummate the strategic business combination transaction provided for in this Agreement in which F&M Bank will, on the terms and subject to the conditions set forth in this Agreement, merge with and into Banner Bank, a wholly owned subsidiary of Banner (the  Merger ), so that Banner Bank is the resulting bank in the Merger (sometimes referred to in such capacity as the  Resulting Bank ); WHEREAS, for federal income Tax purposes, it is intended that the Merger shall qualify as a reorganization under the provisions of Section 368(a) of the Internal Revenue Code of 1986, as amended (the  Code ), and this Agreement is intended to be and is adopted as a plan of reorganization for purposes of Sections 354 and 361 of the Code; WHEREAS, certain shareholders of F&M Bank have entered into Voting and Support Agreements in connection with the Merger; and WHEREAS, the parties desire to make certain representations, warranties and agreements in connection with the Merger and also to prescribe certain conditions to the Merger. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained in this Agreement, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I THE MERGER 1.1 The Merger . (a) Subject to the terms and conditions of this Agreement, in accordance with Title 30, Chapter 49 of the Revised Code of Washington (the  RCW ), at the Effective Time, F&M Bank shall merge with and into Banner Bank. Banner Bank shall be the Resulting Bank in the Merger, and shall continue its corporate existence under the laws of the State of Washington. As of the Effective Time, the separate corporate existence of F&M Bank shall cease. (b) Banner may at any time change the method or structure of effecting the combination if and to the extent reasonably requested by Banner; provided, however, that no such change shall (i) alter or change the amount or kind of the Merger Consideration provided for in this Agreement, (ii) adversely affect the Tax treatment of the Merger with respect to F&M A-1 Banks shareholders or (iii) materially impede or delay consummation of the transactions contemplated by this Agreement. This Agreement and any related documents will be appropriately amended in order to reflect any such changed method or structure. Effective Time . The Merger shall become effective at the time set forth in the articles of merger that shall be filed with the Director of the Washington Department of Financial Institutions (the  Articles of Merger ) on the Closing Date. The term  Effective Time  shall be the date and time when the Merger becomes effective as set forth in the Articles of Merger. Effects of the Merger . At and after the Effective Time, the Merger shall have the effects set forth in Section 11.060 of the Washington Business Corporation Act (the  WBCA ), incorporated herein by reference, and other applicable law. Conversion of F&M Bank Common Stock . At the Effective Time, by virtue of the Merger and without any action on the part of Banner, Banner Bank, F&M Bank or the holder of any of the following securities: (a) Each share of common stock, par value $1.00 per share, of Banner Bank issued and outstanding immediately prior to the Effective Time shall remain issued and outstanding and shall not be affected by the Merger. (b) All shares of common stock, par value $1.00 per share, of F&M Bank issued and outstanding immediately prior to the Effective Time (the  F&M Bank Common Stock ) that are beneficially owned by F&M Bank, Banner or Banner Bank (other than shares of F&M Bank Common Stock held in trust accounts, managed accounts and the like, or otherwise held in a fiduciary or agency capacity, that are beneficially owned by third parties (any such shares,  Trust Account Common Shares ) and other than shares of F&M Bank Common Stock held, directly or indirectly, by F&M Bank or Banner in respect of a debt previously contracted (any such shares,  DPC Common Shares )) shall be cancelled and shall cease to exist and no stock of Banner or other consideration shall be delivered in exchange therefor. (c) Subject to Section 1.4(e), each share of F&M Bank Common Stock, except for shares of F&M Bank Common Stock owned by F&M Bank, Banner (other than Trust Account Common Shares and DPC Common Shares) or any of their respective wholly owned Subsidiaries, shall be converted, in accordance with the procedures set forth in Article II, into the right to receive (i) an amount in cash, rounded to the nearest cent, equal to the quotient of (A) $19.4 million minus the Repurchase Adjustment Amount divided by (B) the number of shares of F&M Bank Common Stock outstanding as of the Effective Time, without interest (the  Cash Consideration ), and (ii) that fraction, rounded to the nearest ten thousandth (the  Share Ratio ), of a share of Banner common stock, par value $0.01 per share (the  Banner Common Stock ) equal to 1,773,494 divided by the number of shares of F&M Bank Common Stock outstanding as of the Effective Time (the  Stock Consideration ) . The Cash Consideration and, the Stock Consideration A-2 are sometimes referred to herein collectively as the  Merger Consideration . The  Repurchase Adjustment Amount  means the value of, without duplication, any consideration paid or delivered by F&M Bank or Banner in cash or other property in exchange for F&M Bank Common Stock repurchased from, or converted into other consideration for the benefit of, participants in the F&M Bank Plan after the date hereof; provided that the Repurchase Adjustment Amount shall not include any cash payments made with respect to any Repurchase Residual Payment, as defined in and referred to in Section 5.2 of the F&M Bank Disclosure Schedule. (d) All of the shares of F&M Bank Common Stock converted into the right to receive the Merger Consideration pursuant to this Section 1.4 shall no longer be outstanding and shall automatically be cancelled and shall cease to exist as of the Effective Time, and each certificate previously representing any such shares of F&M Bank Common Stock (each, a  Certificate ) shall thereafter represent only the right to receive the Merger Consideration and/or cash in lieu of fractional shares, into which the shares of F&M Bank Common Stock represented by such Certificate have been converted pursuant to this Section 1.4 and Section 2.3(f), as well as any dividends to which holders of F&M Bank Common Stock become entitled in accordance with Section 2.3(c). (e) If, between the date of this Agreement and the Effective Time, the outstanding shares of Banner Common Stock shall have been increased, decreased, changed into or exchanged for a different number or kind of shares or securities as a result of a reorganization, recapitalization, reclassification, stock dividend, stock split, reverse stock split, or other similar change in capitalization, an appropriate and proportionate adjustment shall be made to the Share Ratio. (f) Notwithstanding any other provision contained in this Agreement, no shares of F&M Bank Common Stock that are issued and outstanding as of the Effective Time and that are held by a shareholder who has properly exercised such shareholders appraisal rights (any such shares being referred to herein as  Dissenting Shares ) under RCW 30.49.090 shall be converted into the right to receive the Merger Consideration as provided in Section 1.4(c) and instead shall be entitled to such rights (but only such rights) as are granted by RCW 30.49.090 (unless and until such shareholder shall have failed to perfect, or shall have effectively withdrawn or lost, such shareholders right to dissent from the Merger such statute) and to receive such consideration as may be determined to be due with respect to such Dissenting Shares pursuant to and subject to the requirements of the RCW 30.49.090. If any such shareholder shall have failed to perfect or shall have effectively withdrawn or lost such right, each of such holders shares of F&M Bank Common Stock shall thereupon be deemed to have been converted into and to have become, as of the Effective Time, the A-3 right to receive the Merger Consideration in accordance with the applicable provisions of this Agreement. F&M Bank shall give Banner (i) prompt notice of any notice or demand for appraisal or payment for shares of F&M Bank Common Stock received by F&M Bank and (ii) the opportunity to participate in and direct all negotiations and proceedings with respect to any such demand or notices. F&M Bank shall not, without the prior written consent of Banner, make any payment with respect to, or settle, offer for settle or otherwise negotiate any such demands. Stock Options and Other Stock-Based Awards . (a) As of the Effective Time, all options to purchase shares of F&M Bank Common Stock granted to employees or directors of F&M Bank under any equity-based compensation plan, including the 2001 Stock Option Plan, the F&M Bank Management Stock Bonus Plan, or the F&M Bank Director Stock Grant Plan all as amended and the award agreements thereunder (collectively, the  F&M Bank Stock Plans ) that are outstanding immediately prior to the Effective Time (collectively, the  F&M Bank Options ) regardless of whether or not vested, shall be cancelled and the holders thereof shall have no further rights with respect thereto. (b) As of the Effective Time, each restricted share of F&M Bank Common Stock granted to any employee or director of F&M Bank under a F&M Bank Stock Plan that is outstanding immediately prior to the Effective Time (collectively, the F&M Bank Restricted Shares) shall, by virtue of the Merger and without any action on the part of the holder thereof , be cancelled and converted into the right to receive the Merger Consideration determined in accordance with Section 1.4 of this Agreement and treating such F&M Bank Restricted Shares in the same manner as all other shares of F&M Bank Common Stock for such purposes; provided, however, that shares of Banner Common Stock received in exchange for F&M Bank Restricted Sharesas the Stock Consideration portion of the Merger Consideration shall be subject to the same vesting schedule on unvested shares as applied to each such F&M Bank Restricted Share immediately prior to the Effective Time; and provided, further, that Banner shall be entitled to deduct and withhold such amount as may be required to be deducted and withheld under the Code and any applicable state or local Tax law. (c) F&M Bank shall, pursuant to applicable provisions of the F&M Bank Stock Plan(s) and within 15 days prior to the Effective Date, notify each holder of an F&M Bank Option of the pendency of the anticipated Effective Date, and, to the extent requested by Banner, take all action that Banner deems necessary or advisable to effectuate prior to the Effective Time the transactions contemplated by Section 1.5 of this Agreement, including amending each of the F&M Bank Stock Plans (i) if and to the extent necessary and practicable, to reflect the transactions contemplated by Section 1.5 of this Agreement and (ii) to preclude any automatic or formulaic grant of options, restricted shares or other awards thereunder on or after the date hereof. Articles of Incorporation of Banner Bank . At the Effective Time, the articles of incorporation of Banner Bank, as in effect immediately prior to the Effective Time, shall be the articles of incorporation of the Resulting Bank until thereafter amended in accordance with applicable law. A-4 1.7 Bylaws of Banner Bank . At the Effective Time, the bylaws of Banner Bank, as in effect immediately prior to the Effective Time, shall be the bylaws of the Resulting Bank until thereafter amended in accordance with applicable law. 1.8 Tax Consequences . It is intended that the Merger shall constitute a reorganization within the meaning of Section 368(a) of the Code, and that this Agreement shall constitute a plan of reorganization for purposes of Sections 354 and 361 of the Code. ARTICLE II DELIVERY OF MERGER CONSIDERATION 2.1 Exchange Agent . Prior to the Effective Time, Banner shall appoint a bank or trust company selected by Banner and reasonably acceptable to F&M Bank (the  Exchange Agent ), pursuant to an agreement (the  Exchange Agent Agreement ), to act as exchange agent hereunder. 2.2 Deposit of Merger Consideration . At or prior to the Effective Time, Banner shall deposit, or shall cause to be deposited, with the Exchange Agent, (i) certificates representing the number of shares of Banner Common Stock sufficient to deliver, and Banner shall instruct the Exchange Agent to timely deliver, the aggregate Stock Consideration, and (ii) immediately available funds equal to the aggregate Cash Consideration (together with, to the extent then determinable, any cash payable in lieu of fractional shares pursuant to Section 2.3(f)) (collectively, the  Exchange Fund ) and Banner shall instruct the Exchange Agent to timely pay the Cash Consideration, and such cash in lieu of fractional shares, in accordance with this Agreement. 2.3 Delivery of Merger Consideration . (a) As soon as reasonably practicable after the Effective Time, the Exchange Agent shall mail to each holder of record of Certificate(s) which immediately prior to the Effective Time represented outstanding shares of F&M Bank Common Stock whose shares were converted into the right to receive the Merger Consideration pursuant to Section 1.4 and any cash in lieu of fractional shares of Banner Common Stock to be issued or paid in consideration therefor (i) a letter of transmittal (which shall specify that delivery shall be effected, and risk of loss and title to Certificate(s) shall pass, only upon delivery of Certificate(s) (or affidavits of loss in lieu of such Certificate(s))) (the  Letter of Transmittal ) to the Exchange Agent and shall be substantially in such form and have such other provisions as shall be prescribed by the Exchange Agent Agreement and (ii) instructions for use in surrendering Certificate(s) in exchange for the Merger Consideration and any cash in lieu of fractional shares of Banner Common Stock to be issued or paid in consideration therefor in accordance with Section 2.3(f) upon surrender of such Certificate and any dividends or distributions to which such holder is entitled pursuant to Section 2.3(c). (b) Upon surrender to the Exchange Agent of its Certificate(s), accompanied by a properly completed Letter of Transmittal, a holder of F&M Bank Common Stock will be entitled to receive, promptly after the Effective Time, the Merger Consideration (with the aggregate Cash Consideration paid to each such holder rounded to the nearest cent) and any cash in lieu of fractional shares of Banner Common Stock to be issued or paid in consideration A-5 therefor in respect of the shares of F&M Bank Common Stock represented by its Certificate(s). Until so surrendered, each such Certificate shall represent after the Effective Time, for all purposes, only the right to receive, without interest, the Merger Consideration and any cash in lieu of fractional shares of Banner Common Stock to be issued or paid in consideration therefor upon surrender of such Certificate in accordance with, and any dividends or distributions to which such holder is entitled pursuant to, this Article II. (c) No dividends or other distributions with respect to Banner Common Stock shall be paid to the holder of any unsurrendered Certificate with respect to the shares of Banner Common Stock represented thereby, in each case unless and until the surrender of such Certificate in accordance with this Article II. Subject to the effect of applicable abandoned property, escheat or similar laws, following surrender of any such Certificate in accordance with this Article II the record holder thereof shall be entitled to receive, without interest, (i) the amount of dividends or other distributions with a record date after the Effective Time theretofore payable with respect to the whole shares of Banner Common Stock represented by such Certificate and not paid and/or (ii) at the appropriate payment date, the amount of dividends or other distributions payable with respect to shares of Banner Common Stock represented by such Certificate with a record date after the Effective Time (but before such surrender date) and with a payment date subsequent to the issuance of the Banner Common Stock issuable with respect to such Certificate. (d) In the event of a transfer of ownership of a Certificate representing F&M Bank Common Stock that is not registered in the stock transfer records of F&M Bank, the proper amount of cash and/or shares of Banner Common Stock shall be paid or issued in exchange therefor to a person other than the person in whose name the Certificate so surrendered is registered if the Certificate formerly representing such F&M Bank Common Stock shall be properly endorsed or otherwise be in proper form for transfer and the person requesting such payment or issuance shall pay any transfer or other similar Taxes required by reason of the payment or issuance to a person other than the registered holder of the Certificate or establish to the satisfaction of Banner that the Tax has been paid or is not applicable. The Exchange Agent (or, subsequent to the first anniversary of the Effective Time, Banner) shall be entitled to deduct and withhold from the cash portion of the Merger Consideration, any cash in lieu of fractional shares of Banner Common Stock, cash dividends or distributions payable pursuant to Section 2.3(c) hereof and any other cash amounts otherwise payable pursuant to this Agreement to any holder of F&M Bank Common Stock such amounts as the Exchange Agent or Banner, as the case may be, is required to deduct and withhold under the Code, or any provision of state, local or foreign Tax law, with respect to the making of such payment. To the extent the amounts are so withheld by the Exchange Agent or Banner, as the case may be, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the holder of shares of F&M Bank Common Stock in respect of whom such deduction and withholding was made by the Exchange Agent or Banner, as the case may be. (e) After the Effective Time, there shall be no transfers on the stock transfer books of F&M Bank of any shares of F&M Bank Common Stock that were issued and outstanding immediately prior to the Effective Time other than to settle transfers of F&M Bank Common Stock that occurred prior to the Effective Time. If, after the Effective Time, Certificates representing such shares are presented for transfer to the Exchange Agent, they shall A-6 be cancelled and exchanged for the Merger Consideration and any cash in lieu of fractional shares of Banner Common Stock to be issued or paid in consideration therefor in accordance with the procedures set forth in this Article II. (f) Notwithstanding anything to the contrary contained in this Agreement, no certificates or scrip representing fractional shares of Banner Common Stock shall be issued upon the surrender of Certificates for exchange; no dividend or distribution with respect to Banner Common Stock shall be payable on or with respect to any fractional share; and such fractional share interests shall not entitle the owner thereof to vote or to any other rights of a shareholder of Banner. In lieu of the issuance of any such fractional share, Banner shall pay to each former shareholder of F&M Bank who otherwise would be entitled to receive such fractional share, an amount in cash (rounded to the nearest cent) determined by multiplying (i) the closing price of Banner Common Stock on the Nasdaq on the trading day preceding the Closing Date (the  Banner Closing Price) by (ii) the fraction of a share (after taking into account all shares of F&M Bank Common Stock held by such holder at the Effective Time and rounded to the nearest one thousandth when expressed in decimal form) of Banner Common Stock to which such holder would otherwise be entitled to receive pursuant to Section 1.4. (g) Any portion of the Exchange Fund that remains unclaimed by the shareholders of F&M Bank as of the first anniversary of the Effective Time shall be paid to Banner. Any former shareholders of F&M Bank who have not theretofore complied with this Article II shall thereafter look only to Banner with respect to the Merger Consideration, any cash in lieu of any fractional shares and any unpaid dividends and distributions on the Banner Common Stock deliverable in respect of each share of F&M Bank Common Stock such shareholder holds as determined pursuant to this Agreement, in each case, without any interest thereon. Notwithstanding the foregoing, none of Banner, F&M Bank, the Exchange Agent or any other person shall be liable to any former holder of shares of F&M Bank Common Stock for any amount delivered in good faith to a public official pursuant to applicable abandoned property, escheat or similar laws. (h) In the event any Certificate shall have been lost, stolen or destroyed, upon the making of an affidavit of that fact by the person claiming such Certificate to be lost, stolen or destroyed and, if reasonably required by Banner or the Exchange Agent, the posting by such person of a bond in such amount as Banner may determine is reasonably necessary as indemnity against any claim that may be made against it with respect to such Certificate, the Exchange Agent will issue in exchange for such lost, stolen or destroyed Certificate the Merger Consideration deliverable in respect thereof pursuant to this Agreement. ARTICLE III REPRESENTATIONS AND WARRANTIES OF F&M BANK Except as disclosed in the disclosure schedule (the  F&M Bank Disclosure Schedule ) delivered by F&M Bank to Banner or Banner Bank prior to the execution of this Agreement (which schedule sets forth, among other things, items, the disclosure of which is necessary or appropriate, either in response to an express disclosure requirement contained in a provision hereof or as an exception to one or more representations or warranties contained in this A-7 Article III, or to one or more of F&M Banks covenants, provided, however, that disclosure in any section of such F&M Bank Disclosure Schedule shall apply only to the indicated Section of this Agreement except to the extent that it is reasonably apparent that such disclosure is relevant to another section of this Agreement), F&M Bank hereby represents and warrants to Banner and Banner Bank as follows: 3.1 Corporate Organization . (a) F&M Bank is a banking corporation duly incorporated, validly existing and in good standing under the laws of the State of Washington. F&M Bank has the corporate power and authority to own or lease all of its properties and assets and to carry on its business as it is now being conducted, and is duly licensed or qualified to do business, in each jurisdiction in which the nature of the business conducted by it or the character or location of the properties and assets owned or leased by it makes such licensing or qualification necessary, except where the failure to be so licensed or qualified have not had and would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect on F&M Bank. As used in this Agreement, the term  Material Adverse Effect  means, with respect to Banner, Banner Bank, F&M Bank or the Resulting Bank, as the case may be, a material adverse effect on (i) the business, results of operations or financial condition of such party and its Subsidiaries taken as a whole (provided, however, that, with respect to this clause (i), Material Adverse Effect shall not be deemed to include effects to the extent resulting from (A) changes, after the date hereof, in generally accepted accounting principles or regulatory accounting requirements applicable to banks or savings associations and their holding companies generally, (B) changes, after the date hereof, in laws, rules or regulations of general applicability or interpretations thereof by courts or Governmental Entities, (C) changes, after the date hereof, in global or national political conditions or in general economic or market conditions affecting banks or their holding companies generally except to the extent that any such changes have a disproportionate adverse effect on such party or (D) public disclosure of the transactions contemplated hereby), or (ii) the ability of such party to timely consummate the transactions contemplated by this Agreement. (b) F&M Bank is a bank chartered by the State of Washington. True, complete and correct copies of the Articles of Incorporation of F&M Bank, as amended (the  F&M Bank Articles ), and the Bylaws of F&M Bank (the  F&M Bank Bylaws ), as in effect as of the date of this Agreement, have previously been made available to Banner. As used in this Agreement, the term  Subsidiary  means any bank, corporation, partnership, limited liability company or other organization, whether incorporated or unincorporated, that is consolidated with a party for financial reporting purposes under U.S. generally accepted accounting principles ( GAAP ), and a  Banner Subsidiary  means any Subsidiary of Banner. F&M Bank has no Subsidiaries. (c) F&M Bank is, and there has not been any event or occurrence since January 1, 2002 that could reasonably be expected to result in a determination that F&M Bank is not, well capitalized and well managed as a matter of U.S. federal banking law. F&M Bank has at least a satisfactory rating under the U.S. Community Reinvestment Act. (d) The deposit accounts of F&M Bank are insured by the Federal Deposit Insurance Corporation (the  FDIC ) through the Bank Insurance Fund to the fullest extent A-8 permitted by law, and all premiums and assessments required to be paid in connection therewith have been paid when due. (e) The minute books of F&M Bank previously made available to Banner contain true, complete and correct records of all meetings and other corporate actions held or taken since December 31, 2002 of their respective shareholders and Boards of Directors (including committees of their respective Boards of Directors). 3.2 Capitalization . The number of authorized shares of capital stock of F&M Bank, consisting solely of shares of F&M Common Stock, and the number of such shares issued and outstanding as of December 11, 2006 (the  F&M Bank Capitalization Date ), is 2,038,034, as is set forth in Schedule 3.2. As of the F&M Bank Capitalization Date, no shares of F&M Bank Common Stock were held as treasury stock. As of the date hereof, no shares of F&M Bank Common Stock were reserved for issuance upon the exercise of F&M Bank Options pursuant to F&M Bank Stock Plans. All of the issued and outstanding shares of F&M Bank Common Stock have been duly authorized and validly issued and are fully paid, nonassessable and free of preemptive rights, with no personal liability attaching to the ownership thereof. As of the date of this Agreement, no bonds, debentures, notes or other indebtedness having the right to vote on any matters on which shareholders may vote ( Voting Debt ) of F&M Bank are issued or outstanding. As of the date of this Agreement, except pursuant to this Agreement and F&M Bank Stock Plans, F&M Bank does not have and is not bound by any outstanding subscriptions, options, warrants, calls, rights, commitments or agreements of any character calling for the purchase or issuance of, or the payment of any amount based on, any shares of F&M Bank Common Stock, Voting Debt or any other equity securities of F&M Bank or any securities representing the right to purchase or otherwise receive any shares of F&M Bank Common Stock, Voting Debt or any other equity securities of F&M Bank. As of the date of this Agreement, there are no contractual obligations of F&M Bank (x) to repurchase, redeem or otherwise acquire any shares of capital stock of F&M Bank or any equity security of F&M Bank or any securities representing the right to purchase or otherwise receive any shares of capital stock or any other equity security of F&M Bank or (y) pursuant to which F&M Bank is or could be required to register shares of F&M Bank capital stock or other securities under the Securities Act of 1933, as amended (the  Securities Act ). F&M Bank has provided Banner with a true, complete and correct list of the number of shares of F&M Bank Common Stock issuable upon the exercise of each F&M Bank Option outstanding under F&M Bank Stock Plans as of the F&M Bank Capitalization Date, the names of the holders thereof, the status as vested or unvested and the exercise price for each such F&M Bank Option. Since the F&M Bank Capitalization Date through the date hereof, F&M Bank has not (A) issued or repurchased any shares of F&M Bank Common Stock, F&M Bank Preferred Stock, Voting Debt or other equity securities of F&M Bank other than the issuance of shares of F&M Bank Common Stock in connection with the exercise of F&M Bank Options to purchase F&M Bank Common Stock granted under F&M Bank Stock Plans that were outstanding on the F&M Bank Capitalization Date or (B) issued or awarded any options, warrants, restricted shares or any other equity-based awards under any of F&M Bank Stock Plans. 3.3 Authority; No Violation . (a) F&M Bank has full corporate power and authority to execute and deliver this Agreement and to consummate the transactions contemplated hereby. The execution and delivery of this Agreement and the consummation of A-9 the transactions contemplated hereby have been duly, validly and unanimously approved by the Board of Directors of F&M Bank. The Board of Directors of F&M Bank has determined that this Agreement and the transactions contemplated hereby are advisable and in the best interests of F&M Bank and its shareholders, has directed that this Agreement be submitted to F&M Banks shareholders for approval and adoption at a duly held meeting of such shareholders, has determined to recommend such approval and has adopted a resolution to the foregoing effect. Except for the approval and adoption of this Agreement by the affirmative vote of the holders of two-thirds of the outstanding shares of F&M Bank Common Stock entitled to vote at such meeting, no other corporate proceedings on the part of F&M Bank are necessary to approve this Agreement or to consummate the transactions contemplated hereby. This Agreement has been duly and validly executed and delivered by F&M Bank and (assuming due authorization, execution and delivery by Banner) constitutes the valid and binding obligation of F&M Bank, enforceable against F&M Bank in accordance with its terms (except as may be limited by bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the rights of creditors generally and subject to general principles of equity). (b) Neither the execution and delivery of this Agreement by F&M Bank nor the consummation by F&M Bank of the transactions contemplated hereby, nor compliance by F&M Bank with any of the terms or provisions of this Agreement, will (i) violate any provision of F&M Bank Articles or F&M Bank Bylaws or (ii) assuming that the consents, approvals and filings referred to in Section 3.4 are duly obtained and/or made, (A) violate any statute, code, ordinance, rule, regulation, judgment, order, writ, decree or Injunction applicable to F&M Bank, or any of its properties or assets or (B) except as would not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect on F&M Bank, violate, conflict with, result in a breach of any provision of or the loss of any benefit under, constitute a default (or an event which, with notice or lapse of time, or both, would constitute a default) under, result in the termination of or a right of termination or cancellation under, accelerate the performance required by, or result in the creation of any lien, pledge, charge, security interest or other similar encumbrance (a  Lien ) upon any of the properties or assets of F&M Bank under any of the terms, conditions or provisions of any note, bond, mortgage, indenture, deed of trust, license, lease, agreement or other instrument or obligation to which F&M Bank is a party or by which it or any of its properties or assets is bound. 3.4 Consents and Approvals . Except for (i) the filing of applications and notices, as applicable, with the FDIC and approval of such applications and notices, (ii) the filing of any required applications, filings or notices with the Washington Department of Financial Institutions and approval of such applications, filings and notices (the  Other Regulatory Approvals ), (iii) the filing with the Securities and Exchange Commission (the  SEC ) of a Proxy Statement in definitive form relating to the meetings of F&M Banks shareholders to be held in connection with this Agreement and the transactions contemplated by this Agreement (the  Proxy Statement ) and of a registration statement on Form S-4 (the  Form S-4 ) in which the Proxy Statement will be included as a prospectus, and declaration of effectiveness of the Form S-4, (iv) the filing of the Articles of Merger, (v) any consents, authorizations, approvals, filings or exemptions required under consumer finance, mortgage banking and other similar laws, and (vi) such filings and approvals as are required to be made or obtained under the securities or Blue Sky laws of various states in connection with the issuance of the shares of Banner Common Stock pursuant to this Agreement and approval of listing of such Banner A-10 Common Stock on the Nasdaq, no consents or approvals of or filings or registrations with any court, administrative agency or commission or other governmental authority or instrumentality (each a  Governmental Entity ) are necessary in connection with the consummation by F&M Bank of the Merger and the other transactions contemplated by this Agreement. No consents or approvals of or filings or registrations with any Governmental Entity are necessary in connection with the execution and delivery by F&M Bank of this Agreement. 3.5 Reports; Regulatory Matters . (a) F&M Bank has timely filed all reports and statements, together with any amendments required to be made with respect thereto, that it was required to file since January 1, 2003 with (i) the Board of Governors of the Federal Reserve System, (ii) the FDIC, (iii) Washington State Department of Financial Institutions, (iv) the NASD and any other self-regulatory organization, and (v) any foreign regulatory authority (collectively,  Regulatory Agencies ) and with each other applicable Governmental Entity, and all other reports and statements required to be filed by them since January 1, 2003, including any report or statement required to be filed pursuant to the laws, rules or regulations of the United States, any state, any foreign entity, or any Regulatory Agency or Governmental Entity, and have paid all fees and assessments due and payable in connection therewith. Except for normal examinations conducted by a Regulatory Agency or Governmental Entity in the ordinary course of the business of F&M Bank, no Regulatory Agency or Governmental Entity has initiated since January 1, 2003 or has pending any proceeding, enforcement action or, to the knowledge of F&M Bank, investigation into the business, disclosures or operations of F&M Bank.
